UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-172135 CHINA INDUSTRIAL STEEL INC. (Exact name of registrant as specified in its charter) Maryland 27-1847645 State or other jurisdiction of Incorporation or organization (I.R.S. Employer Identification No.) 110 Wall Street, 11th Floor, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (646) 328 1502 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨ Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.x Yes ¨ No Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Table of Contents Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes¨No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yes x No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. As of December 31, 2011, the Company was not listed in any US security market yet. The aggregate market value of the voting and non-voting common stock of the issuer held by non-affiliates as of June 30, 2011 was not available. Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. ¨Yes ¨No APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. ¨ Yes¨ No The number of shares of common stock outstanding as of March 22, 2012 is 73,542,058. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). Table of Contents Table of Contents Page PART I Item 1. Business 5 Item 1A. Risk Factors 18 Item 1B. Unresolved Staff Comments 31 Item 2. Properties 31 Item 3. Legal Proceedings 31 Item 4. Mine Safety Disclosures 31 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 32 Item 6. Selected Financial Data 33 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 44 Item 8. Financial Statements and Supplementary Data 44 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 45 Item 9A. Controls and Procedures 45 Item 9B. Other Information 46 PART III Item 10. Directors, Executive Officers, and Corporate Governance 47 Item 11. Executive Compensation 50 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 52 Item 13. Certain Relationships and Related Transactions, and Director Independence 53 Item 14. Principal Accountant Fees and Services 58 PART IV 59 Item 15. Exhibits, Financial Statement Schedules Table of Contents Cautionary Statement Regarding Forward Looking Statements The discussion contained in this Annual Report on Form 10-K contains “forward-looking statements” within the meaning of Section 27A of the United States Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the United States Securities Exchange Act of 1934, as amended, or the Exchange Act. Any statements about our expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and may be forward-looking. These statements are often, but not always, made through the useof words or phrases like “anticipate,” “estimate,” “plans,” “projects,” “continuing,” “ongoing,” “target,” “expects,” “management believes,” “we believe,” “we intend,” “we may,” “we will,” “we should,” “we seek,” “we plan,” the negative of those terms, and similar words or phrases. We base these forward-looking statements on our expectations, assumptions, estimates and projections about our business and the industry in which we operate as of the date of this Form 10-K. These forward-looking statements are subject to a number of risks and uncertainties that cannot be predicted, quantified or controlled and that could cause actual results to differ materially from those set forth in, contemplated by, or underlying the forward-looking statements. Statementsin this Form 10-K describe factors, among others, that could contribute to or cause these differences. Actual results may vary materially from those anticipated, estimated, projected or expected should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect. Because the factors discussed in this Form 10-K could cause actual results or outcomes to differ materially from those expressed in any forward-looking statement made by us or on our behalf, you should not place undue reliance on any such forward-looking statement. New factors emerge from time to time, and it is not possible for us to predict which will arise. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statement. Except as required by law, we undertake no obligation to publicly revise our forward-looking statements to reflect events or circumstances that arise after the date of this Form 10-K or the date of documents incorporated by reference herein that include forward-looking statements. 4 Table of Contents PART I Item 1. Business Business Overview We are a holding company that, through our wholly-owned Chinese subsidiary Nuosen and our variable interest entity (“VIE”) Hongri Metallurgy, produces and sells steel plate, bar and billet in China. The Company currently operates four production lines with an aggregate production capacity of 2.3 million metric tons of steel per year from its headquarters on approximately 1,000 acres in Handan City in Hebei Province, PRC. We have a strategic relationship with Wu’an Yuanbaoshan Industrial Group Co., Ltd. (“YBS Group”), a multi-industrial conglomerate, which, among other things,is engaged in the production of pig iron, cement, and the operation of a gas power plant. Under the laws of the PRC, certain restrictions are placed on round trip investments through an acquisition of a PRC entity by an offshore special purpose vehicle owned by one or more PRC residents as well as on foreign investment in iron and steel industry. To comply with these restrictions, on August 1, 2010, Northern Steel, through Nuosen, entered into a Entrusted Management Agreement, Exclusive Option Agreement, and a Covenant Letter (collectively, the “Entrusted Agreements”) with Hongri Metallurgy and the shareholders of Hongri Metallurgy, Fakei Investment (Hongkong) Limited (“Fakei”) and YBS Group, (Fakei and YBS Group are collectively referred to as the “Hongri Metallurgy Shareholders”). We issued 44,083,529 restricted shares of our common stock to Karen Prudente, a U.S. resident who entered into call option agreements (collectively, the “Call Option Agreements”) respectively with the shareholders of YBS Group, for YBS Group entering into the Entrusted Agreements. In addition, we issued 17,493,463 restricted shares of our common stock to Fakei, for Fakei entering into the Entrusted Agreements. According to the Call Option Agreements, Karen Prudente would transfer all restricted shares of our common stock that she received to the shareholders of YBS Group subject to the terms and conditions thereunder and entrust the shareholders of YBS Group with her voting rights in the Company. These restricted shares issued to Karen Prudente and Fakei were issued in reliance upon the exemptions set forth in Section 4(2) of the Securities Act of 1933, as amended, on the basis that they were issued under circumstances not involving a public offering. As a result of the aforementioned transaction, the shareholders of YBS Group and Fakei obtained control of the Company. We serve various industries and produce a variety of steel products, including billet, steel plate, steel bar and steel wires.Our products are typically used in ship building, construction, industrial manufacturing and infrastructure projects. Steel billet is also occasionally sold to end users to develop into plates and bars. Our principal executive offices are located at 110 Wall Street – 11th Floor, New York, NY, 10005 and our U.S. telephone number is (646) 328-1502 and the telephone number at our production facility in the PRC is (86)-310-5919498. Corporate History We were incorporated in the State of Maryland on January 27, 2010. On February 5, 2010, we formed Northern Steel Inc., a Colorado corporation as our wholly-owned subsidiary. On July 15, 2010, Northern Steel formed Nuosen (Handan) Trading Co. Ltd. (“Nuosen”), a limited liability company organized under the laws of the PRC, as its wholly-owned subsidiary (commonly termed as “WOFE” under PRC law). Under the laws of the PRC, certain restrictions are placed on round trip investments through an acquisition of a PRC entity by an offshore special purpose vehicle owned by one or more PRC residents as well as on foreign investment in iron and steel industry. To comply with these restrictions, on August 1, 2010, Northern Steel, through Nuosen, entered into a Entrusted Management Agreement, Exclusive Option Agreement, and a Covenant Letter (collectively, the “Entrusted Agreements”) with Hongri Metallurgy and the shareholders of Hongri Metallurgy, Fakei Investment (Hongkong) Limited (“Fakei”) and Hebei Wu’an Yuanbaoshan Industry Group Co., Ltd. (“YBS Group”), (Fakei and YBS Group are collectively referred to as the “Hongri Metallurgy Shareholders”).We issued 44,083,529 restricted shares of our common stock to Karen Prudente, a U.S. resident who entered into call option agreements (collectively, the “Call Option Agreements”) respectively with the shareholders of YBS Group, for YBS Group entering into the Entrusted Agreements. In addition, we issued 17,493,463 restricted shares of our common stock to Fakei, for Fakei entering into the Entrusted Agreements. According to the Call Option Agreements, Karen Prudente would transfer all restricted shares of our common stock that she received to the shareholders of YBS Group subject to the terms and conditions thereunder and entrust the shareholders of YBS Group with her voting rights in the Company. Karen Prudente’s role with respect to the restricted shares held by the shareholders of YBS Groupis to manage the trust of the shareholders of YBS Group. While Ms. Prudente exercises sole voting power with respect to the shares held in the name of the shareholders of YBS Group, she disclaims beneficial ownership of such shares. These restricted shares issued to Karen Prudente and Fakei were issued in reliance upon the exemptions set forth in Section 4(2) of the Securities Act of 1933, as amended, on the basis that they were issued under circumstances not involving a public offering. As a result of the aforementioned transaction, the shareholders of YBS Group and Fakei obtained control of the Company. 5 Table of Contents Generally, we provide Hongri Metallurgy with management services pursuant to the Entrusted Agreements, the material terms which are as follows: ·Entrusted Management Agreement – pursuant to this agreement entered into by and among the Hongri Metallurgy Shareholders, Hongri Metallurgy, and Nuosen, the Hongri Metallurgy Shareholders and Hongri Metallurgy entrust the management of Hongri Metallurgy to Nuosen until (a) the winding up of Hongri Metallurgy, or (b) the date on which Nuosen acquires Hongri Metallurgy. During the term, Nuosen is fully and exclusively responsible for the management of Hongri Metallurgy. In consideration of such services, the Hongri Metallurgy Shareholders and Hongri Metallurgy will pay a fee to Nuosen as set forth in the agreement. The fee payable to Nuosen by Hongri Metallurgy shall be equal to the before-tax profit of Hongri Metallurgy since August 1, 2010, when such agreement became effective. However, the Company currently intends to either reinvest or retain all of the income granted by Hongri Metallurgy for strategic expansion purposes into the foreseeable future. · Exclusive Option Agreement – pursuant to this agreement entered into by and among Nuosen, the Hongri Metallurgy Shareholders, and Hongri Metallurgy, the Hongri Metallurgy Shareholders grant Nuosen an irrevocable exclusive purchase option to purchase all or part of the shares of Hongri Metallurgy, currently owned by any of the Hongri Metallurgy Shareholders. Further, Hongri Metallurgy grants Nuosen an irrevocable exclusive purchase option to purchase all or part of the assets and business of Hongri Metallurgy. Nuosen and the Hongri Metallurgy Shareholders will enter into relevant agreements regarding the price of acquisition based on the circumstances of the exercise of the option, and the consideration shall be refunded to Nuosen or Hongri Metallurgy at no consideration in an appropriate manner decided by Nuosen. Upon the exercise of the option, Nuosen will be subject to non-competition restrictions as set forth in the agreement. · Covenant Letter – pursuant to this letter, the Hongri Metallurgy Shareholders irrevocably covenant that without the prior written consent of Nuosen, the Hongri Metallurgy Shareholders would not transfer, pledge, or create any encumbrance in other way on all or part of the contribution and share equity of Hongri Metallurgy, or increase or decrease the registered capital of Hongri Metallurgy, or divide or merge the Company or conduct any other activity which would change the registered capital or shareholding structure of Hongri Metallurgy. Through the Entrusted Agreements, we have the ability to substantially influence Hongri Metallurgy’s daily operations and financial affairs, appoint its senior executives and approve all matters requiring shareholder approval. As a result of the Entrusted Agreements, which enable us to control Hongri Metallurgy and operate our business in the PRC through Hongri Metallurgy, we are considered the primary beneficiary of Hongri Metallurgy. Although we have no equity ownership interest in Hongri Metallurgy, we are entitled to receive all the profits of Hongri Metallurgy, and we are obligated to pay its debts to the extent that Hongri Metallurgy does not have enough funds to repay such debts. As a result of the foregoing, we arerequired to consolidate the financial statements of Hongri Metallurgy under GAAP. Call Option Agreement Liu Shenghong, our Chairman of Board of Directors and one of the shareholders of YBS Group and other several the shareholders of YBS Group (each of them, a “Purchaser”) have entered into call option agreements, dated as of August 10, 2010 (collectively, the “Call Option Agreements”), with Karen Prudente, the nominee and trustee of YBS Group, pursuant to which they are entitled to purchase up to 100% of the issued and outstanding shares of Karen Prudente at a price of $0.0001 per 100shares for a period of five years as outlined in the Call Option Agreements:the Option may be exercised, in whole or in part, in accordance with the following schedule:34% of the Option Shares subject to the Option shall vest and become exercisable on January 1, 2012; 33% of the Option Shares subject to the Option shall vest and become exercisable on January 1, 2013 and 33% of the Option Shares subject to the Option shall vest and become exercisable on January 1, 2014. 34% of the Option Shares became exercisable after December 31, 2011. The shareholders did not exercise these Option Shares as of the date of this report. 6 Table of Contents Corporate Structure The following diagram sets forth the current corporate structure of the Company: * Hebei Wu’an Yuanbaoshan Industry Group Co., Ltd. and Fakei Investment (Hongkong) Limited own 44,083,529 and 17,493,463, respectively, of our shares. 7 Table of Contents Summary None of China Industrial Steel, Northern Steel and Nuosen has any operations or plans to have any operations in the future other than acting as a holding company and management company for Hongri Metallurgy and raising capital for its operations. However, we reserve the right to change our operating plans regarding China Industrial Steel, Northern Steel and Nuosen. History of Hongri Metallurgy Hongri Metallurgy, the primary entity through which we operate our business, was formed on March 7, 2007 as a limited liability company under the laws of the PRC, under the approval of Commerce Bureau of Handan Municipal. In August 2010, Hongri Metallurgy and Nuosen, a wholly-owned subsidiary of Northern Steel, entered into a number of contractual agreements by which Nuosen was entrusted to manage and operate Hongri Metallurgy. These contractual agreements, described in further detail above, also provide for the consolidation of the financial statements of China Industrial Steel, Northern Steel, Nuosen, and Hongri Metallurgy. Business of Hongri Metallurgy We are a holding company that, through our wholly-owned subsidiary Northern Steel and its wholly-owned subsidiary, Nuosen, and its variable interest entity ("VIE") Hongri Metallurgy, manufactures in the PRC steel plate, bar and billet. Hongri Metallurgy currently operates four production lines with an aggregate production capacity of 2.3 million metric tons of steel per year from its headquarters on approximately 1,000 acres in Handan City in Hebei Province. Hongri Metallurgy has a strategic relationship with Wu'an Yuanbaoshan Industrial Group Co., Ltd. (“YBS Group”), a multi-industrial conglomerate with approximately 4.35 billion Yuan in assets, including fixed assets of 2.85 billion Yuan, with 4,500 employees, achieved sales revenue of 5.59 billion Yuan and profits of 650 million Yuan.Under the laws of the PRC, certain restrictions are placed on round trip investments through an acquisition of a PRC entity by an offshore special purpose vehicle owned by one or more PRC residents as well as on foreign investment in iron and steel industry. To comply with these restrictions, on August 1, 2010, Northern Steel, through Nuosen, entered into a Entrusted Management Agreement, Exclusive Option Agreement, and a Covenant Letter (collectively, the “Entrusted Agreements”) with Hongri Metallurgy and the shareholders of Hongri Metallurgy, Fakei Investment (Hongkong) Limited (“Fakei”) and YBS Group, (Fakei and YBS Group are collectively referred to as the “Hongri Metallurgy Shareholders”). We issued 44,083,529 restricted shares of our common stock to Karen Prudente, a U.S. resident who entered into call option agreements (collectively, the “Call Option Agreements”) respectively with the shareholders of YBS Group, for YBS Group entering into the Entrusted Agreements. In addition, we issued 17,493,463 restricted shares of our common stock to Fakei, for Fakei entering into the Entrusted Agreements. According to the Call Option Agreements, Karen Prudente would transfer all restricted shares of our common stock that she received to the shareholders of YBS Group subject to the terms and conditions thereunder and entrust the shareholders of YBS Group with her voting rights in the Company. These restricted shares issued to Karen Prudente and Fakei were issued in reliance upon the exemptions set forth in Section 4(2) of the Securities Act of 1933, as amended, on the basis that they were issued under circumstances not involving a public offering. As a result of the aforementioned transaction, the shareholders of YBS Group and Fakei obtained control of the Company. YBS Group consists of Hongrong Iron and Steel Co., Ltd., which has annual output of 2 million tons of pig iron; one cement plant with 250,000 tons production capacity per year; one coking plant has 1.2 million tons output annually; gas power plants in generating 300 million kwh per year; one acid groups Ball Plant, and Wu'an Prosperous Materials Corporationand Hongri Metallurgy. Hebei is one of China’s leading steel producing provinces, and steel production is a significant component of the regional economy.Our business model relies on a lean infrastructure with a strong focus on production.Functions outside of manufacturing are outsourced to third parties, including related parties, enabling us to remain profitable in a highly competitive market. We serve various industries and produce a variety of steel products including: billet, steel plate and steel bar. While the vast majority of our sales are made to distributors and traders, our products are typically used in ship building, construction, industrial manufacturing, and infrastructure projects.Steel billet is also occasional sold to end users to develop into plates and bars. Our first production process, steel making transforms iron to steel for further fabrication. At this stage impurities such as sulfur, phosphorus, and excess carbon are removed from the raw iron, and alloying elements such as manganese, nickel, chromium and vanadium are added to produce specific types of steel. Upon completion of the process the iron becomes steel billet, a cast semi-finished product which can then be formed into steel coil, medium plate or bar.The Company had completed construction of steel production phase II in 2009. Total steelmaking capacity was increased to 2.3 million tons in 2009 from 1.3 million tons in 2008.Total production of steelmaking to total capacity utilization rate was approximately 67%, 47%, 90% and 45% in 2011, 2010, 2009 and 2008, respectively. 8 Table of Contents Our second production process, steel rolling, uses hot rolling technology to produce plate and bar steel.The facilities produce thin, flat sheets that are used in metalworking, and can be cut and bent into a variety of different shapes.Our medium plate line produce carbon element structural armor plate, high quality carbon element structural armor plate, low alloy structural armor plate, shipbuilding armor plate, boiler armor plate, pressure vessel plate, automotive frame plate, automotive frame plate and pipeline steel. The second plate production line has been added in 2009. Steel plate production capacity was increased to 1,400,000 tons per year in 2009 from 600,000 tons per year in 2008. In addition, the construction of a new 600,000 ton steel bar production line was completed in 2009. Total steel rolling capacity, including steel plate and steel bar production is 2 million tons. Total production of steel rolling to total capacity utilization rate was approximately 49%, 44%, 58% and 83% in 2011, 2010, 2009 and 2008, respectively. As of December 31, 2011, we had an annual steel production capacity of approximately 2.3 million tons. The facilities were operated atapproximately 67% of total capacity in 2011. As of December 31, 2011, we had an annual steel processing capacity of approximately 2.0 million tons.The facilities were operated at approximately 49% of total capacity in 2011. We are currently seeking capital to supplement the funding of further expansion and diversifying of production and processing capacity to take advantage of market demand.In particular, we are seeking to add a production line to produce a coated steel product, known as Galvalume™, which is primarily used in the automotive and home appliance industry.The planned facility will have an annual capacity of 400,000 tons per year and will enable us to take advantage of the forecasted growth in China’s domestic consumer goods sector. This production line is still in the planning stage. Industry Overview China is the world’s largest steel producing country, responsible for over one-third of the global supply ofsteel. Steel production has been, and continues to be an integral part of China’s economic growth.Historically much of China’s steel production was tagged for export to more industrial nations such as the United States.As with many other low value-added, labor-intensive sectors, China was successful in establishing a prominent position in the global steel market by pegging its currency, providing cheap labor through state-subsidized operations, and ignoring environmental impact.Privately run manufacturers were further subsidized through value added tax rebates on steel exports. While these tactics served the nation’s economy well, during the past decade several trends were established which have caused the government to revise their policies.First, on the domestic front, as China continues to build infrastructure and move toward a consumer-driven economy, domestic demand for steel has grown substantially.Conversely, because China focused the vast majority of its resources on being the low-cost provider, its development of high precision/ high technology products and modern manufacturing facilities lagged other industry participants. In the global arena, as China increases its presence on the world stage, its policies with regard to worker’s rights and environmental impact are increasingly garnering comment from the rest of the world.Further, as the effects of the global financial crisis maintain a stranglehold on most of the world’s “modern” economies, China faces increasing pressure to eliminate some of the subsidies and artificial restraints implemented by the central government. Recent Government Initiatives In its efforts to maximize economic growth and minimize global criticism, the Chinese government has taken several measures to modify its fragmented steel industry. With an estimated 1,000 mills throughout the country, China’s steel manufacturing sector was initially dominated by state-owned enterprises.However, the substantial demand and potential for profit resulted in numerous private steel makers, some of which grew to a sizable scale, but with many smaller independent facilities.In an effort to eliminate obsolete and inefficient producers, in May of 2010, the central government established a detailed set of guidelines with regard to the operation of existing plants including energy usage, plant emissions and production levels.The guidelines also prohibit local governments from approving projects that increase steel production capacity before the end of 2011.More specifically, the guidelines propose new capacity levels for iron-making and steel-making projects, and do not apply to steel processing projects. Accordingly, since the Company does not have any investments in new or expanded iron-making or steel-making projects, these guidelines are anticipated to have no impact on our business development.We note that our plan to add a production line to produce a coated steel product, known as Galvalume™, which is primarily used in the automotive and home appliance industries, is considered a steel processing project, and therefore, is not subject to these government guidelines. Moreover, the Galvalume™ project has received preliminary approval from the local government. While this is seen by some as an attempt to appease the international community and facilitate the modernization of China’s steel industry, the PRC has had only limited success with previous attempts to implement policy to curb expansion in this sector.This is largely a result of the nature of China’s steel industry.About half of China’s steel capacity is privately controlled, with 35% owned or controlled by provincial governments, according to Xu Zhongbo, an analyst at Beijing Metal Consulting, a private-sector consulting firm.Provincial governments have not been aggressive in enforcing the new guidelines as steel production provides substantial economic benefit to regional communities, in the way of tax revenue and job creation. 9 Table of Contents These policies have also been undermined by the success of the country’s overall stimulus efforts.The Government’s direct investment in infrastructure has resulted in the startup of numerous projects, many of which rely on a ready supply of steel suitable for all levels of construction. However, more recently, the PRC implemented broad, temporary shutdowns in particular geographic markets, including Hebei.While unpopular with manufacturers in the short run, did have several positive effects.It reduced steel supply, thus strengthening pricing, while decreasing demand for raw materials, specifically weakening the pricing strength of leading iron ore suppliers.Smaller firms that were unable to sustain their operation through the shutdown were closed, eliminating inefficient manufactures. Government Regulation According to the Decision regarding Investment System Reform by the State Council, promulgated on July 16, 2004, the Foreign Invested Project Approval Administration Interim Regulations, promulgated by the State Development and Reform Commission on October 9, 2004, and Hebei Province Foreign Invested Project Approval Administration Interim Regulations, promulgated by the Development and Reform Commission of Hebei Province on November 19, 2004, foreign invested projects of encouraged and permitted items with total investment no more thanUSD 50 million shall be approved by Development and Reform department of municipal level, and total investment no more than USD 100 million by provincial level. On May 4, 2010, State Development and Reform Commission issued the Circular concerning Lowing the Approval Level of Foreign Investment Projects, foreign invested projects of encouraged and permitted items with total investment no more than USD 300 million can be approved by provincial authority. According to the Foreign Investment Industry Guide Catalogue, promulgated by State Development and Reform Commission and Ministry of Commerce, revised in 2004 and 2007, steel-making and steel-rolling, the main business of the Company, are permitted items. On March 5, 2007, 600,000 tons mid-thick steel plate project of the Company was approved Development and Reform Commission of Wu’an City. Development and Reform Commission of Wu’an City also approved the application of the Company’s adding steel-making into its business scope on April 17, 2009. Effect of Existing or Probable Government Regulation on the Business Before starting each of its operations or any other relevant construction project, the Company must secure approval from the Environment Protection Bureau of Hebei Province.Hongri Metallurgymust also secure a final approval once construction is completed before the operation commences. To management’s knowledge, all current production and operating activities are in compliance with the environmental protection requirements. Market Demand China steel industrial sector is facing over capacity and high debt to equity ratio issues. The Management believes that thedomestic market demand for steel will fall in 2012 as investment in infrastructure and industrial production may slow down compared with this year. Comparing to 2011, there’s a demand recovery from the automobile sectors and construction sectors, such like the government efforts to continue to build protection house will also to support the construction sector. After all is said and done, the Chinese steel industry continues to experience solid fundamental trends and favorable supply and demand dynamics. In addition to the overall improvements in China’s economy, the increased demand for steel results from several trends within the overall economy. China’s real estate sector has been very instrumental in the growth of domestic steel demand.Housing sales growth in 2009 was solid with new starts particularly strong in the second half of the year.While housing sales have weakened a bit in the first half of 2010, China is still in early-phase of urbanization, thus the trend is expected to turn upward again. China’s auto sales continue to increase, despite the financial crisis, due to improving consumer confidence as well as the purchase tax reduction and higher auto replacement subsidy introduced by the government. 10 Table of Contents China’s total steel production for 2012 will be 730 million tons, while the growth rate is expected to be 6%, lower than the 7% seen for 2011. Steel exports for 2012 will also be less than 2011, estimated at 40 million tons. Exports of steelbetween January and September of 2011 have reached 37.15 million tons. Competitive Environment World-renown steel producers such as Shanghai Baosteel Group and Magang Group Holding Company Limited concentrate on the production of crude steel and hot-rolled steel from iron ore imported from Brazil and Australia. Hot-rolled steel coils produced by these steelmakers are then supplied as raw materials to high precision steel manufacturers, such as the Company, for further cold processing to meet specific market demand. Regional manufacturers can be characterized into five groups, as follows. Industry Leaders These firms incorporate advanced production technologies and sophisticated management teams.Regional manufacturers in this division include Handan Iron and Steel Group Co., Ltd, Xin Xing Ductile Iron Pipe Co., Ltd, and Tian Tie Group, each of which has substantial production capacity. High End Producers Companies in this group integrate iron making, steel making and rolling, to produce high-end products including, billet, hot rolled plate, and hot rolled strips, and have strong production capacity.High end producers include China Industrial Steel, Wen Feng Iron and Steel Co., Ltd., and Zongheng Iron and Steel Co., Ltd. Mid-Level “Country” Producers These firms produce low-end billet, steel and iron.They have ample capacity, however the quality of their products are relatively low. Companies in this group include Puyang Iron and Steel Co., Ltd. and Dongshan metallurgy Industry Co., Ltd. Independent /Private Producers – These enterprises tend to be small and low tech, and include iron-smelting, rebar, round bar steel, ribbon steel and section steel, such as Wen An Iron and Steel Co., Ltd and Wu An Bao Feng Iron and Steel Co., Ltd Proprietary/Specialized– There is only one specialized manufacturer in Handan – Xinxing ductile pipes co., ltd – which produces ductile iron pipe and ductile iron fittings. Thus, while we clearly do face competition, management believes that it is well positioned within the sector to sustain considerable growth going forward.Following is a brief discussion of our strengths within the overall sector and its regional market. Hebei Province is the biggest iron and steel manufacturing province in China, accounting for an estimated 60% of the PRCs total production capacity, and within the province, Handan and Wuan (where our facilities are located) are the most important regions in Hebei.Management believes there are numerous advantages to be gained as a result of being headquartered in Hebei. “Brand Name” Recognition – Hebei is associated with steel production, and as such attracts customers, management, labor and financing resources interested in the sector. Competitive Cluster – Steel manufacturers and related companies located in Hebei are quick to hear about new strategies and innovations of their counterparts, in addition to getting feedback on their own products. Strong Alliances Related Parties – A common shareholder has resulted in us developing an excellent working relationship with Wuan Yuan Bao Shan Industrial Group, one of biggest iron makers in local market. Specifically within our market ultra-thin cold-rolled precision steel – the other regional manufacturer is Qinghuangdao Longteng Precision Strip Co., Limited, or Longteng. However, Longteng’s production capabilities are currently for cold-rolled steel with widths of approximately 400 mm, whereas our mills can provide widths of 1000 mm to 1400 mm (with a 1450 mm line in planning).Consequently, Longteng’s products are largely sold in different segments and are not considered by management to be direct competition. 11 Table of Contents In the high carbon cold-rolled steel segment, our main competition is from Shinwha Steel Co., Ltd. in Korea.There are also potential competitors currently constructing mills that are expected to produce precision and specialty steel products both for the domestic China market and for export. Within the regional Handan market, there are currently more than 40 steel manufacturers. Only Baosteel and Ansteel have annual output beyond 10 million tons. As for annual output of more than 5 million tons, 15 of China producers fall into the category, and they account for only 45% of the country’s steel output, 11 are producing between 1 and 5 million metric tons, with the remainder being small operations of less than 1 million metric tons annually.Based upon information obtained from the China Metallurgical Industry Planning and Research Institute, management estimates that approximately 65% of China’s steel production is low-end, or long products and approximately 35% are high-end, high value rolled steel strips. The Company utilizes product performance and pricing as its principal methods of competition. Regarding product performance, Hongri Metallurgy as a private enterprise, has flexibility in its production and the management of production as compared to national enterprises. Generally, national steel companies manufacture their products on standard models. Hongri Metallurgy, however, develops, designs and manufactures products based on orders from our customers. Moreover, as Hongri Metallurgy offers various types of products, we can better satisfy the needs of our customers while also increasing the output of our products. The negative factors pertaining to our product performance is that we may encounter a higher level of difficulty in production coordination along with an increase in production costs due to our diverse product performance. However, our diversified products also enable us to price high enough to absorb the increase in such costs. Regarding pricing, Hongri Metallurgy has flexibility in pricing as a private enterprise enabling us to adjust prices to adapt to market demands. The positive aspect of our pricing flexibility is that adjustments to pricing to meet market demands can increase the gross profit rate of products in good market conditions for steel, while retaining customers using pricing advantages and favorable payment terms in bad market conditions for steel. The negative aspect of our pricing flexibility is that the increase of gross profit rates in good market conditions may result in the loss of customers, and favorable payment terms may increase financial costs to the Company in bad market conditions for steel. Manufacturing Process Steel is an alloy consisting mostly of iron, with carbon content between 0.2% and 2.1% by weight, depending on the grade.Carbon is the most cost-effective alloying material for iron, but various other alloying elements are also used such, as manganese, chromium, vanadium, and tungsten.These elements act as a hardening agent for the steel and by varying the amount and form (i.e., solute, precipitate) of these alloying elements in the steel, manufacturers can control certain qualities such as the hardness, ductility, and tensile strength of the resulting steel. Making steel is essentially a three-phase process as illustrated in the following diagram.We possess one steel-making production line and three rolled production line. 12 Table of Contents 13 Table of Contents Products Products are typically categorized as low-end (long products such as pipes, tubes, wires and rods) and high end (flat products such as hot-rolled steel or cold-rolled steel strips). We produce a limited number of high-end steel products which are used in a broad variety of manufacturing and industrial applications.Each application requires specific criteria in order to optimize the end product.We work carefully with our customers and distributors to determine the proper makeup and form of the steel that will satisfy their needs. Following is an overview of the products that we are currently manufacturing. Steel Billet Steel billet is the basic material for many steel-based products.Made by molding molten liquid, and are later exposed to extremely low temperatures to allow the metal to take shape and solidify in chemical structure. The temperature manipulates the metal’s physical properties, and tones its strength and durability. Steel billets have distinct characteristics as compared with already furnished steel bar and products. Billets have a specific grain structure, which enables the metal to be processed more intricately.We have one steel billet production line, which can produce 2.3 million tons per year. Hot Rolled Steel Plate Steel plate is made by hot-rolling steel from either semi-finished slabs or directly from steel billet into rectangular shapes or coils.Our facilities can produce steel bars and wire rods from a variety of steels in several different strength grades. Hot Rolled Steel Bar (including high-speed wire) Steel bar is commonly used as a tensioning device in reinforced concrete and reinforced masonry structures holding the concrete in compression, and given ridges or buildings for better mechanical anchoring into the concrete. Steel bar is a kind of building material with is used most. We have one steel bar production line, which can produce 0.6 million tons steel bar or 0.4 million tons high-speed wires per year. Reinforcing Steel Reinforced concrete was created based on the principle that by adding a material to concrete it would be sounder structurally.Steel is the best material for reinforcing concrete because the properties of expansion for both steel and concrete are approximately the same; that is, under normal conditions, they will expand and contract at an almost equal rate. For this reason, reinforcing steel is widely used in the construction industry. However, because the quality of reinforcing steel has direct effect on a construction project’s quality and safety, the China National Development and Reform Commission limits the number of production permits for reinforcing steel to qualified manufacturers. CIS is one of only two permitted steel makers in Handan City. Pricing Model We generally set prices for our customers on a month by month basis.Pricing is adjusted continually based on an evaluation of local steel market prices. Raw Materials The primary raw materials necessary for production of steel are iron ore and coal. Several larger steel manufacturers have vertically integrated their business to include a mining component within their operation.We do not have any internal coal or iron mine resources, opting instead to purchase those raw materials from third parties with whom it has established relationships.Our raw materials are readily available in the market as there are more than twenty molten iron producers from which the Company can get its raw materials from. Beginning from February 2010, the Company purchased molten iron from Hongrong, a related company.The purchase from Hongrong was 98% and 94% of the total purchases in years ended December 31, 2011 and 2010, respectively. No purchase from other vendors was over 5% in 2011 and 2010. For the year ended December 31, 2009, the Company made 14.30% of its total purchases from its related parties and 10.85% from another major vendor. The remaining was purchased from various vendors. 14 Table of Contents Sales and Marketing The Company sold its products to various customers located in China. During 2011 and 2010, top ten customers accounted for 60.17% and 63.06% of total sales, respectively. Among top ten customers, there were two (2) major customers that accounted for approximately 40% of the Company’s total sales, 21% and 19%, respectively, during 2011. For the year ended December 31, 2010, two customers accounted for 18% and 10% of sales, respectively. While the margins may be a bit lower by selling directly to the customers,this strategy requires a comparatively lower investment in overhead expenses (i.e., training, marketing and salaries) but will require the Company take the market risk if lack of demand. Dependence on One or a Few Customers For the year ended December 31, 2011, there were two (2) major customers that accounted for 21% and 19% of the Company’s total sales, respectively. For the year ended December 31, 2010, there were ten (10) major customers that accounted for approximately 63.06% of the Company’s total sales, among which, two customers accounted for 18% and 10%, respectively. The following table lists the Company’s top ten customers in 2011 and 2010. Customers 1 Wu'an Junfa Materials Trade Co., Ltd. % % 2 Wu'an Yinli Materials Trade Co., Ltd. % % 3 Jizhong Energy Group International Materials Co., Ltd. % 4 Hebei Wu'an Yuanbaoshan Industry Group Ltd. % % 5 Tanshan Xingyu Metal Trading Co., Ltd. % 6 Henan Rongtong Industrial Co., Ltd. % % 7 Handan Gangfeng Materials Co., Ltd. % 8 Shanghai Huachangyuan Industrial Investment Co., Ltd. % % 9 Hebei Fushan Iron & Steel Trade Co., Ltd. % % 10 Shanghai Jiali International Trading, Ltd % Handan Jindu Metal MaterialCo., Ltd. % Hebei Guohe Vehicle Investment Co., Ltd. % Hebei Huachi Iron ＆Steel Trade Co., Ltd % Beijing Chuangye Lange Trade Co., Ltd. % % % The nature of China’s steel industry and the regional demand for high quality, cold-rolled steel, result in us having to do very little formal marketing.The majority of new orders come from current customers reducing imports and new customers who are referred by trading agents or existing customers.We do transact a small portion of our sales directly to customers via the internet; however these orders are not consistent.Looking forward, we are evaluating the feasibility of establishing an in-house distribution center to facilitate direct sales to certain end-users. 15 Table of Contents Manufacturing Facilities We currently operate four production lines, as outlined in the following table.The Company had completed construction of steel production phase II in 2009. Total steelmaking capacity was increased to 2.3 million tons in 2009 from 1.3 million tonsin 2008.Total production of steelmaking to total capacity utilization rate was approximately 67%, 47%, 90% and 45% in 2011, 2010, 2009 and 2008, respectively.The second plate production line has been added in 2009. Steel plate production capacity was increased to 1,400,000 tons per year in 2009 from 600,000 tons per year in 2008. In addition, the construction of a600,000 ton steel bar production line was completed in 2009. Total steel rolling capacity, including steel plate and steel bar production is 2 million tons. Total production of steel rolling to total capacity utilization rate was approximately 49%, 44%, 58% and 83% in 2011, 2010, 2009 and 2008, respectively. Annual Capacity Output (Tons) Productions (Tons) Steel Making Steel-Rolling Plate Production Bar Production (including steel wires production) Cumulative Steel Rolling Production Environmental Regulation Compliance We take our environmental responsibilities very seriously and work to minimize the impact of each of our facilities on the environment.Before starting each of its operations or any other relevant construction project, we must secure approval from the Environment Protection Bureau of Hebei Province.We must also secure a final approval once construction is completed before the operation commences. We anticipate the cost to comply with environmental regulations to be approximately $850,000, which would entail primarily management expenses. All PRC enterprises in the iron and steel industry are required to obtain from various PRC governmental authorities certain permits and licenses, including, without limitation, a business license, a pollution emission license and a National Industrial Product Manufacture License and filing and approval for the production capacity of fixed asset investments. If we do not comply with these environmental regulations, or any failure by Hongri Metallurgy to obtain or renew the filings, licenses, permits and approvals may have an adverse effect on the operations of Hongri Metallurgy’s business. Further, our consolidated business and operating results could be materially and adversely affected if our operating subsidiaries were required to increase expenditures to comply with any new environmental regulations affecting its operations. Hongri Metallurgy is also required to conduct an environmental impact assessment and file such assessment with the local government, as well as to obtain the approval of construction project environment protection completion acceptance from Environmental Protection Bureau of Hebei Province for the production lines. Hongri Metallurgy intends to obtain and apply for the environmental impact assessment and application for construction project environment protection completion acceptance for its production lines. Any failure by Hongri Metallurgy to make the filing and obtain the approval for environmental impact assessment may subject Hongri Metallurgy to a fine of approximately RMB 50,000 to RMB 200,000 and any failure by Hongri Metallurgy to obtain the approval of construction project environment protection completion acceptance may subject Hongri Metallurgy to halt the operation or production and a fine up to RMB 100,000, and as a result may have a material adverse effect on Hongri Metallurgy’s production and business. 16 Table of Contents Currently management is not aware of any investigations, prosecutions, disputes, claims or other proceedings in respect of environmental protection and our cold-rolled mills produce no impermissible emissions.The pickling process is outsourced to a local company which is wholly-responsible for any failure to comply with applicable law. Quality Control Our facilities conform to system standard GB/t 19001-2008/ISO 9001:2008.We process products in strict accordance with standard testing and substandard products are disposed of in strict accordance with the procedures to prevent the unintended use of unqualified products to ensure final product quality. All key personnel regularly undergo further training to improve their skills to monitor the production process and maintain superior quality control. Employees As of March 20, 2012, Hongri Metallurgy employed a staff of 1606, all of whom are full-time employees.The largest group is the production staff, as illustrated in the following table. Employees breakdown Department Number of Employees Steel Workshop Continuous casting workshop Power workshop Electrical & Control workshop 41 Automation workshop 10 Oxygen making workshop 78 Back office Control Laboratory 47 Quality Inspection Department 23 Security Department 16 Dispatch Department 32 Financial Department 4 Warehouse 48 Equipment management Department 3 Administrative Department 25 Machine repair workshop 93 Steel plate making workshop Steel bar making workshop Total Employees 17 Table of Contents Hongri Metallurgy maintains good relations withits employees. Hongri Metallurgy is required to contribute a portion of its employees' total salaries to the Chinese government's social insurance funds,including medical insurance and unemployment insurance and to purchase job injuries insurance for employees, in accordance with relevant regulations. The government's social insurance funds account for 10% of employees' total salaries, while job injuries insurance premiums are about RMB 50 (approximately US$7) per person. Hongri Metallurgy expects the amount of its contribution to the government's social insurance funds and the cost related to job injuries insurance to increase in the future asit expandsits workforce and operations. Item 1A. Risk Factors This investment has a high degree of risk. Before you invest you should carefully consider the risks and uncertainties described below and the other information in this prospectus. If any of the following risks actually occur, our business, operating results and financial condition could be harmed and the value of our stock could go down. This means you could lose all or a part of your investment. RISKS RELATED TO OUR BUSINESS Steel consumption is cyclical and worldwide overcapacity in the steel industry and the availability of alternative products has resulted in intense competition, which may have an adverse effect on our profitability and cash flow. Steel consumption is highly cyclical and generally follows general economic and industrial conditions both worldwide and in various smaller geographic areas. The steel industry has historically been characterized by excess world supply. This has led to substantial price decreases during periods of economic weakness, which have not been offset by commensurate price increases during periods of economic strength. Substitute materials are increasingly available for many steel products, which may further reduce demand for steel. Additional overcapacity or the use of alternative products could have a material adverse effect upon our results of operations. Rapidly growing demand and supply in China and other developing economies may result in additional excess worldwide capacity and falling steel prices, which could adversely impact our results. Over the last several years steel consumption in China and other developing economies such as India has increased at a rapid pace. Steel companies have responded by developing plans to rapidly increase steel production capability in these countries and entered into long-term contracts with iron ore suppliers in Australia and Brazil. Steel production, especially in China, has been expanding rapidly and could be in excess of Chinese demand depending on continuing growth rates. Because China is now the largest worldwide steel producer, any significant excess in Chinese capacity could have a major impact on domestic and international steel trade and prices. Our subsidiary Hongri Metallurgy's business will suffer if it cannot obtain, maintain or renew necessary filings, approvals, permits or licenses. All PRC enterprises in the iron and steel industry are required to obtain from various PRC governmental authorities certain permits and licenses, including, without limitation, a business license, a pollution emission license and a National Industrial Product Manufacture License and filing and approval for the production capacity of fixed asset investments. These filings, approvals, permits and licenses are subject to periodic renewal and/or reassessment by the relevant PRC government authorities, and the standards of compliance required in relation thereto may from time to time be subject to change. Hongri Metallurgy intends to obtain and apply for renewal and/or reassessment of such filings, approvals, permits and licenses when required by applicable laws. However, we cannot assure you that Hongri Metallurgy can obtain, maintain or renew the filings, approvals, permits and licenses or accomplish the reassessment of such permits and licenses in a timely manner. Any changes in compliance standards, or any new laws or regulations that may prohibit or render it more restrictive for us to conduct Hongri Metallurgy's business or increase its compliance costs may adversely affect our operations or profitability. Any failure by Hongri Metallurgy to obtain, maintain or renew the filings, licenses, permits and approvals may have an adverse effect on the operation of Hongri Metallurgy's business. Hongri Metallurgy is also required to conduct an environmental impact assessment and file such assessment with the local government, as well as to obtain the approval of construction project environment protection completion acceptance from Environmental Protection Bureau of Hebei Province for the production lines. Hongri Metallurgy intends to obtain and apply for the environmental impact assessment and application for construction project environment protection completion acceptance for its production lines. We cannot assure you that Hongri Metallurgy can obtain the requisite approval for the environmental impact assessment and construction project environment protection completion acceptance in a timely manner. Any failure by Hongri Metallurgy to make the filing and obtain the approval for environmental impact assessment may subject Hongri Metallurgy to a fine of approximately RMB 50,000 to RMB 200,000 and any failure by Hongri Metallurgy to obtain the approval of construction project environment protection completion acceptance may subject Hongri Metallurgy to halt the operation or production and a fine up to RMB 100,000, and as a result may have a material adverse effect on Hongri Metallurgy's production and business. 18 Table of Contents Environmental compliance and remediation could result in substantially increased capital requirements and operating costs. Our operating subsidiary, Hongri Metallurgy, is subject to numerous Chinese provincial and local laws and regulations relating to the protection of the environment. These laws continue to evolve and are becoming increasingly stringent. The ultimate impact of complying with such laws and regulations is not always clearly known or determinable because regulations under some of these laws have not yet been promulgated or are undergoing revision. Our consolidated business and operating results could be materially and adversely affected if our operating subsidiaries were required to increase expenditures to comply with any new environmental regulations affecting its operations. We may require additional capital in the future and we cannot assure that capital will be available on reasonable terms, if at all, or on terms that would not cause substantial dilution to stockholdings. The development of high quality precision steel requires substantial funds. Sourcing external capital funds for product development and requisite capital expenditures are key factors that have and may in the future constrain our growth, production capability and profitability. To achieve the next phase of our corporate growth, increased production capacity, successful product development and additional external capital will be necessary. There can be no assurance that such capital will be available in sufficient amounts or on terms acceptable to us, if at all. Any sale of a substantial number of additional shares of common stock or securities convertible into common stock will cause dilution to the holders of our common stock and could also cause the market price of our common stock to decline. Because we have entered into a significant number of related party transactions through the course of our routine business operations, there is a risk that we may not be able to control the valuation of such transactions, which could then adversely impact our profitability. Hongri Metallurgy is 70% owned by YBS Group, who is a major shareholder of some other steel production related companies, mainly Hongrong Iron and Steel Co. Ltd., Wu'an Baoye Coke Industrial Co. Ltd., Wu'an Yuanbaoshan Cement Plant, Wu'an Yuanbaoshan Ore Treatment Plant, Wu'an Yuanbaoshan Industrial Group Go. Ltd - Gas Station and Wu’an Yejin Iron Co. Ltd. In the course of our normal business operations, Hongri Metallurgy has purchased raw materials and supplies from these companies and made advances to or owed cash to these companies in respect of these purchases. Hongri Metallurgy has also engaged in sales of its products to the YBS Group. Because such related party transactions may not always be completed at arm’s-length due to their nature, we may not be able to control the valuation of such transactions and as a result, there is a risk that the value of such related party transactions exceeds market value, which could ultimately impact our profitability. We face significant competition from competitors who have greater resources than we do, and we may not have the resources necessary to successfully compete with them. There are many manufacturers of steel products in China. Our business is in an industry that is becoming increasingly competitive and capital intensive, and competition comes from manufacturers located in China as well as from international competition. Our competitors may have financial resources, staff and facilities substantially greater than ours and we may be at a competitive disadvantage compared with larger companies. We are dependent on our Chinese manufacturing operations to generate our income and profits, and the deterioration of any current favorable local conditions may make it difficult or prohibitive to continue to operate or expand in China. Our manufacturing operations are located in China and could be affected by, among other things: · economic and political instability in China, including problems related to labor unrest; · lack of developed infrastructure; · variances in payment cycles; · currency fluctuations; · employment and severance taxes; · compliance with local laws and regulatory requirements; Moreover, inadequate development or maintenance of infrastructure in China, including adequate power and water supplies, transportation, raw materials availability or the deterioration in the general political, economic or social environment could make it difficult, more expensive and possibly prohibitive to continue to operate or expand our facilities in China. 19 Table of Contents We may not be able to pass on to customers the increases in the costs of our raw materials, particularly crude steel. We require substantial amounts of raw materials in our business, principally iron ore. Any substantial increases in the cost of iron ore could adversely affect our financial condition and results of operations. The availability and price of iron ore depends on a number of factors outside our control, including general economic conditions, domestic and international supply and tariffs. Increased domestic and worldwide demand for iron ore has had and will continue to have the effect of increasing the prices that we pay for these raw materials, thereby increasing our cost of goods sold. Generally, there is a potential time lag between changes in prices under our purchase contracts and the point when we can implement a corresponding change under our sales contracts with our customers. As a result, we can be exposed to fluctuations in the price of raw materials, since, during the time lag period, we may have to temporarily bear the additional cost of the change under our purchase contracts, which could have a material adverse effect on our profitability. If raw material prices were to increase significantly without a commensurate increase in the market value of our products, our financial condition and results of operations would be adversely affected. Although we are dependent on a steady flow of raw materials for our operations, we do not have in place long-term supply agreements for all of our material requirements. A substantial portion of our raw material requirements is met by Wu'an Yuanbaoshan Industrial Group Co., Ltd. through a strategic relationship,however, we do not currently have long-term supply contracts with any particular supplier, including Wu'an Yuanbaoshan Industrial Group Co., Ltd., to assure a continued supply of the raw materials we need in our operations. While we maintain good relationships with our suppliers, the supply of raw materials may nevertheless be interrupted on account of events outside our control, which will negatively impact our operations. The loss of any key executive or our failure to attract and retain key personnel could adversely affect our future performance, strategic plans and other objectives. The loss or failure to attract and retain key personnel could significantly impede our future performance, including product development, strategic plans, marketing and other objectives. Our success depends to a substantial extent not only on the ability and experience of our senior management, but particularly upon our Chairman, Mr. Liu Shenghong, our Chief Engineer and Plant Manager, Mr. Pan Rutai, and our Chief Financial Officer, Mr. Zhou Xiaolong. We do not currently have in place key man life insurance for these executive officers. To the extent that the services of these officers would be unavailable to us, we would be required to recruit other persons to perform the duties performed by them. We may be unable to employ other qualified persons with the appropriate background and expertise to replace these officers and directors on terms suitable to us. We may not be able to retain, recruit and train adequate management and production personnel. We rely heavily on those personnel to help develop and execute our business plans and strategies, and if we lose such personnel, it would reduce our ability to operate effectively. Our continued operations are dependent upon our ability to identify and recruit adequate management and production personnel in China. We require trained graduates of varying levels and experience and a flexible work force of semi-skilled operators. Many of our current employees come from the more remote regions of China as they are attracted by the wage differential and prospects afforded by our operations. With the economic growth currently being experienced in China, competition for qualified personnel is substantial, and there can be no guarantee that a favorable employment climate will continue and that wage rates we must offer to attract qualified personnel will enable us to remain competitive internationally. The inability to attract such personnel or the increased cost of doing so could reduce our competitive advantage relative to other precision steel producers, reducing or eliminating our growth in revenues and profits. We are subject to risks associated with changing technology and manufacturing techniques, which could place us at a competitive disadvantage. The successful implementation of our business strategy requires our products and services meet customers’ needs. Our designs and products are characterized by stringent performance and specification requirements that mandate a high degree of manufacturing and engineering expertise. We believe that our customers rigorously evaluate our services and products on the basis of a number of factors, including, but not limited to: · quality; · price competitiveness; · technical expertise and development capability; · innovation; · reliability and timeliness of delivery; · product design capability; · operational flexibility; · customer service; and · overall management. Our success depends on our ability to continue to meet our customers’ changing requirements and specifications with respect to these and other criteria. There can be no assurance that we will be able to address technological advances or introduce new designs or products that may be necessary to remain competitive within the precision steel industry. 20 Table of Contents We depend upon independent distributors for a significant portion of our sales revenue, and we cannot be certain that sales to these distributors will continue. If sales to these distributors do not continue, then our sales may decline and our business may be negatively impacted. We currently supply our steel products in the Chinese domestic market. For the year ended December 31, 2011, there were two (2) major customers that accounted for approximately 40% of the Company’s total sales, 21% and 19%, respectively. For the year ended December 31, 2010, two customers accounted for 18% and 10% of sales, respectively. For the year ended December 31, 2009, there were ten (10) major customers that accounted for approximately 59.95% of the Company’s total sales with only one customer totaling 12% of sales. We do not enter into long-term contracts with our customers and therefore cannot be certain that sales to these customers will continue. The loss of any of our largest customers would likely have a material negative impact on our sales revenues and business. Defects in our products could impair our ability to sell products or could result in litigation and other significant costs. Detection of any significant defects in our precision steel products may result in, among other things, delay in time-to-market, loss of market acceptance and sales of its products, diversion of development resources, injury to our reputation, litigation or fines, or increased costs to correct such defects. Defects could harm our reputation, which could result in significant costs and could impair our ability to sell our products. The costs we may incur in correcting any product defects may be substantial and could decrease our profit margins. Failure to optimize our manufacturing potential and cost structure could materially increase our overhead, causing a decline in our margins and profitability. We strive to utilize the manufacturing capacity of our facilities fully but may not do so on a consistent basis. Our factory utilization is dependent on our success in, among other things: · accurately forecasting demand; · predicting volatility; · timing volume sales to our customers; · balancing our productive resources with product mix; and · planning manufacturing services for new or other products that we intend to produce. Demand for contract manufacturing of these products may not be as high as we expect, and we may fail to realize the expected benefit from our investment in our manufacturing facilities. Our profitability and operating results are also dependent upon a variety of other factors, including, but not limited to: · utilization rates of manufacturing lines; · downtime due to product changeover; · impurities in raw materials causing shutdowns; and · maintenance of contaminant-free operations. Failure to optimize our manufacturing potential and cost structure could materially and adversely affect our business and operating results. Moreover, our cost structure is subject to fluctuations from inflationary pressures in China and specific geographic regions where we conduct business. China is currently experiencing dramatic growth in its economy. This growth may lead to continued pressure on wages and salaries that may exceed our budget and adversely affect our operating results. Our production facilities are subject to risks of power shortages and risks of halts in production due to government action, which may adversely affect our ability to meet our customers’ needs and reduce our revenues. Many cities and provinces in China have suffered serious power shortages since 2004. Many of the regional grids do not have sufficient power generating capacity to fully satisfy the increased demand for electricity driven by continual economic growth and persistent hot weather. Local governments have occasionally required local factories to temporarily shut down their operations or reduce their daily operational hours in order to reduce local power consumption levels. 21 Table of Contents In September 2010, the Company was forced to stop production with all other local steel manufacturers in order to fulfill the quota of “energy-saving and emission-production” by the local government.There is a risk that our operations may be affected by those administrative measures at another time in the future, thereby causing material production disruption and delay in delivery schedule. In such event, our business, results of operation and financial conditions could be materially adversely affected. We do have a back-up power generation system in the event natural power outages should occur. Unexpected equipment failures may lead to production curtailments or shutdowns. Interruptions in our production capabilities will adversely affect our production costs, products available for sales and earnings for the affected period. In addition to equipment failures, our facilities are also subject to the risk of catastrophic loss due to unanticipated events such as fires, explosions or violent weather conditions. Our manufacturing processes are dependent upon critical pieces of equipment, such as our various cold-rolling mills, as well as electrical equipment, such as transformers, and this equipment may, on occasion, be out of service as a result of unanticipated failures. We have experienced and may in the future experience material plant shutdowns or periods of reduced production as a result of such equipment failures. We do not currently maintain property damage or business interruption insurance.If our production facilities were destroyed or significantly damaged as a result of fire or some other natural disaster, it could have a material impact on our operations. All of our products are currently manufactured at our existing facilities located in Handan City in Hebei Province. Firefighting and disaster relief or assistance in China may not be as developed as in Western countries. We do not maintain property damage insurance covering our inventories and equipment. We do not maintain business interruption insurance. Material damage to, or the loss of, our production facilities due to fire, severe weather, flood or other act of God or cause, even if insured, could have a material adverse effect on our financial condition, results of operations, business and prospects. Our holding company structure may limit the payment of dividends. We have no direct business operations, other than our ownership of our subsidiary. While we have no current intention of paying dividends, should we decide in the future to do so, as a holding company, our ability to pay dividends and meet other obligations depends upon the receipt of dividends or other payments from our operating subsidiary and/or other holdings and investments. In addition, our operating subsidiaries, from time to time, may be subject to restrictions on their ability to make distributions to us, including as a result of restrictive covenants in loan agreements, restrictions on the conversion of local currency into U.S. dollars or other hard currency and other regulatory restrictions as discussed below. If future dividends are paid in RMB, fluctuations in the exchange rate for the conversion of RMB into U.S. dollars may reduce the amount received by U.S. stockholders upon conversion of the dividend payment into U.S. dollars. Chinese regulations currently permit the payment of dividends only out of accumulated profits as determined in accordance with Chinese accounting standards and regulations. Our subsidiaries in China are also required to set aside a portion of their after tax profits according to Chinese accounting standards and regulations to fund certain reserve funds. Currently, our subsidiaries in China are the only sources of revenues or investment holdings for the payment of dividends. If they do not accumulate sufficient profits under Chinese accounting standards and regulations to first fund certain reserve funds as required by Chinese accounting standards, we will be unable to pay any dividends. We may be exposed to liabilities under the Foreign Corrupt Practices Act, and any determination that we violated the Foreign Corrupt Practices Act could have a material adverse effect on our business. We are subject to the Foreign Corrupt Practice Act, or FCPA, and other laws that prohibit improper payments or offers of payments to foreign governments and their officials and political parties by U.S. persons and issuers as defined by the statute for the purpose of obtaining or retaining business. We have operations, agreements with third parties and make sales in China, which may experience corruption. Our activities in China create the risk of unauthorized payments or offers of payments by one of the employees, consultants, sales agents or distributors of our company, because these parties are not always subject to our control. It is our policy to implement safeguards to discourage these practices by our employees. Also, our existing safeguards and any future improvements may prove to be less than effective, and the employees, consultants, sales agents or distributors of our Company may engage in conduct for which we might be held responsible. Violations of the FCPA may result in severe criminal or civil sanctions, and we may be subject to other liabilities, which could negatively affect our business, operating results and financial condition. In addition, the government may seek to hold our Company liable for successor liability FCPA violations committed by companies in which we invest or that we acquire. 22 Table of Contents RISKS RELATED TO DOING BUSINESS IN CHINA Adverse changes in political and economic policies of the PRC government could impede the overall economic growth of China, which could reduce the demand for our products and damage our business. We currently conduct substantially all of our operations and generate all of our revenue in China. Accordingly, our business, financial condition, results of operations and prospects are affected significantly by economic, political and legal developments in China. The PRC economy differs from the economies of most developed countries in many respects, including: · a higher level of government involvement; · an early stage of development of the market-oriented sector of the economy; · a rapid growth rate; · a higher level of control over foreign exchange; and · the allocation of resources. As the PRC economy has been transitioning from a planned economy to a more market-oriented economy, the PRC government has implemented various measures to encourage economic growth and guide the allocation of resources. While these measures may benefit the overall PRC economy, they may also have a negative effect on us. Although the PRC government has in recent years implemented measures emphasizing the utilization of market forces for economic reform, the PRC government continues to exercise significant control over economic growth in China through the allocation of resources, controlling the payment of foreign currency-denominated obligations, setting monetary policy and imposing policies that impact particular industries or companies in different ways. Any adverse change in economic conditions or government policies in China could have a material adverse effect on the overall economic growth in China, which in turn could lead to a reduction in demand for our services and consequently have a material adverse effect on our business and prospects. Uncertainties with respect to the PRC legal system could limit the legal protections available to you and us. We conduct substantially all of our business through our operating subsidiaries in the PRC. Our operating subsidiaries are generally subject to laws and regulations applicable to foreign investments in China and, in particular, laws applicable to foreign-invested enterprises. The PRC legal system is based on written statutes, and prior court decisions may be cited for reference but have limited precedential value. Since 1979, a series of new PRC laws and regulations have significantly enhanced the protections afforded to various forms of foreign investments in China. However, since the PRC legal system continues to rapidly evolve, the interpretations of many laws, regulations and rules are not always uniform and enforcement of these laws, regulations and rules involve uncertainties, which may limit legal protections available to you and us. In addition, any litigation in China may be protracted and result in substantial costs and diversion of resources and management attention. In addition, all of our executive officers and all of our directors are residents of China and not of the United States, and substantially all the assets of these persons are located outside the United States. As a result, it could be difficult for investors to affect service of process in the United States or to enforce a judgment obtained in the United States against our Chinese operations and subsidiaries. If we are found to have failed to comply with applicable laws, we may incur additional expenditures or be subject to significant fines and penalties. Our operations are subject to PRC laws and regulations applicable to us. However, many PRC laws and regulations are uncertain in their scope, and the implementation of such laws and regulations in different localities could have significant differences. In certain instances, local implementation rules and/or the actual implementation are not necessarily consistent with the regulations at the national level. Although we strive to comply with all the applicable PRC laws and regulations, we cannot assure you that the relevant PRC government authorities will not later determine that we have not been in compliance with certain laws or regulations. In addition, our facilities and products are subject to many laws and regulations. Our failure to comply with these and other applicable laws and regulations in China could subject us to administrative penalties and injunctive relief, as well as civil remedies, including fines, injunctions and recalls of our products. It is possible that changes to such laws or more rigorous enforcement of such laws or with respect to our current or past practices could have a material adverse effect on our business, operating results and financial condition. Further, additional environmental, health or safety issues relating to matters that are not currently known to management may result in unanticipated liabilities and expenditures. 23 Table of Contents The PRC government exerts substantial influence over the manner in which we must conduct our business activities. The PRC government has exercised and continues to exercise substantial control over virtually every sector of the Chinese economy through regulation and state ownership. Our ability to operate in China may be harmed by changes in its laws and regulations, including those relating to taxation, import and export tariffs, environmental regulations, land use rights, property and other matters. We believe that our operations in China are in material compliance with all applicable legal and regulatory requirements. However, the central or local governments of the jurisdictions in which we operate may impose new, stricter regulations or interpretations of existing regulations that would require additional expenditures and efforts on our part to ensure our compliance with such regulations or interpretations. Accordingly, government actions in the future, including any decision not to continue to support recent economic reforms and to return to a more centrally planned economy or regional or local variations in the implementation of economic policies, could have a significant effect on economic conditions in China or particular regions thereof and could require us to divest ourselves of any interest we then hold in Chinese properties or joint ventures. Restrictions on currency exchange may limit our ability to receive and use our sales effectively. The majority of our revenues will be settled in RMB and any future restrictions on currency exchanges may limit our ability to use revenue generated in RMB to fund any future business activities outside China or to make dividend or other payments in U.S. dollars. Although the Chinese government introduced regulations in 1996 to allow greater convertibility of the RMB for current account transactions, significant restrictions still remain, including primarily the restriction that foreign-invested enterprises may only buy, sell or remit foreign currencies after providing valid commercial documents, at those banks in China authorized to conduct foreign exchange business. In addition, conversion of RMB for capital account items, including direct investment and loans, is subject to governmental approval in China, and companies are required to open and maintain separate foreign exchange accounts for capital account items. We cannot be certain that the Chinese regulatory authorities will not impose more stringent restrictions on the convertibility of the RMB. Fluctuations in exchange rates could adversely affect our business and the value of our securities. The value of our common stock will be indirectly affected by the foreign exchange rate between the U.S. dollar and RMB and between those currencies and other currencies in which our revenues may be denominated. Appreciation or depreciation in the value of the RMB relative to the U.S. dollar would affect our financial results reported in U.S. dollar terms without giving effect to any underlying change in our business or results of operations. Fluctuations in the exchange rate will also affect the relative value of any dividend we issue that will be exchanged into U.S. dollars, as well as earnings from, and the value of, any U.S. dollar-denominated investments we make in the future. Since July 2005, the RMB is no longer pegged to the U.S. dollar. Although the People’s Bank of China regularly intervenes in the foreign exchange market to prevent significant short-term fluctuations in the exchange rate, the RMB may appreciate or depreciate significantly in value against the U.S. dollar in the medium to long term. Moreover, it is possible that in the future PRC authorities may lift restrictions on fluctuations in the RMB exchange rate and lessen intervention in the foreign exchange market. Very limited hedging transactions are available in China to reduce our exposure to exchange rate fluctuations. To date, we have not entered into any hedging transactions. While we may enter into hedging transactions in the future, the availability and effectiveness of these transactions may be limited, and we may not be able to successfully hedge our exposure at all. In addition, our foreign currency exchange losses may be magnified by PRC exchange control regulations that restrict our ability to convert RMB into foreign currencies. Currently, some of our raw materials and equipment are imported. In the event that the U.S. dollars appreciate against RMB, our costs will increase. If we cannot pass the resulting increased cost to our customers, our profitability and operating results will suffer. Restrictions under PRC law on our PRC subsidiaries’ ability to make dividends and other distributions could materially and adversely affect our ability to grow, make investments or acquisitions that could benefit our business, pay dividends to you, and otherwise fund and conduct our business. Substantially all of our revenues are earned by our PRC subsidiary. However, PRC regulations restrict the ability of our PRC subsidiary to make dividends and other payments to its offshore parent company. PRC legal restrictions permit payments of dividends by our PRC subsidiary only out of their accumulated after-tax profits, if any, determined in accordance with PRC accounting standards and regulations. Our PRC subsidiary is also required under PRC laws and regulations to allocate at least 10% of its annual after-tax profits determined in accordance with PRC generally accepted accounting principles to a statutory general reserve fund until the amounts in said fund reaches 50% of our registered capital. Allocations to these statutory reserve funds can only be used for specific purposes and are not transferable to us in the form of loans, advances, or cash dividends. Any limitations on the ability of our PRC subsidiary to transfer funds to us could materially and adversely limit our ability to grow, make investments or acquisitions that could be beneficial to our business, pay dividends and otherwise fund and conduct our business. 24 Table of Contents You may have difficulty enforcing judgments against us. We are a Maryland holding company and most of our assets are located outside of the United States. Almost all of our operations are conducted in the PRC. In addition, most of our directors and officers are nationals and residents of countries other than the United States. A substantial portion of the assets of these persons is located outside the United States. As a result, it may be difficult for you to effect service of process within the United States upon these persons. It may also be difficult for you to enforce in U.S. courts judgments on the civil liability provisions of the U.S. federal securities laws against us and our officers and directors, most of whom are not residents in the United States and the substantial majority of whose assets are located outside of the United States. In addition, there is uncertainty as to whether the courts of the PRC would recognize or enforce judgments of U.S. courts. Although the recognition and enforcement of foreign judgments are generally provided for under the PRC Civil Procedures Law, courts in China may recognize and enforce foreign judgments in accordance with the requirements of the PRC Civil Procedures Law based on treaties between China and the country where the judgment is made or on reciprocity between jurisdictions. China does not have any treaties or other arrangements that provide for the reciprocal recognition and enforcement of foreign judgments with the United States. In addition, according to the PRC Civil Procedures Law, courts in the PRC will not enforce a foreign judgment against us or our directors and officers if they decide that the judgment violates basic principles of PRC law or national sovereignty, security or the public interest. So it is uncertain whether a PRC court would enforce a judgment rendered by a court in the United States. PRC State Administration of Foreign Exchange ("SAFE") regulations regarding offshore financing activities by PRC residents which may increase the administrative burden we face. The failure by our shareholders who are PRC residents to make any required applications and filings pursuant to such regulations may prevent us from being able to distribute profits and could expose us and our PRC resident shareholders to liability under PRC law. SAFE, issued a public notice ("SAFE #75") effective from November 1, 2005, which requires registration with SAFE by the PRC resident shareholders of any offshore special purpose company. Without registration, the PRC subsidiary entity cannot remit any of its profits out of the PRC as dividends or otherwise. In October 2005, SAFE issued a public notice, the Notice on Relevant Issues in the Foreign Exchange Control over Financing and Return Investment Through Special Purpose Companies by Residents Inside China, or the SAFE notice, which requires PRC residents, including both legal persons and natural persons, to register with the competent local SAFE branch before establishing or controlling any company outside of China, referred to as an "offshore special purpose company," for the purpose of overseas equity financing involving onshore assets or equity interests held by them. In addition, any PRC resident that is the shareholder of an offshore special purpose company is required to amend its SAFE registration with the local SAFE branch with respect to that offshore special purpose company in connection with any increase or decrease of capital, transfer of shares, merger, division, equity investment or creation of any security interest over any assets located in China. Moreover, if the offshore special purpose company was established and owned the onshore assets or equity interests before the implementation date of the SAFE notice, a retroactive SAFE registration is required to have been completed before March 31, 2006. If any PRC shareholder of any offshore special purpose company fails to make the required SAFE registration and amendment, the PRC subsidiaries of that offshore special purpose company may be prohibited from distributing their profits and the proceeds from any reduction in capital, share transfer or liquidation to the offshore special purpose company. Moreover, failure to comply with the SAFE registration and amendment requirements described above could result in liability under PRC laws for evasion of applicable foreign exchange restrictions. Our current beneficial owners and/or prospective shareholders may fall within the ambit of the SAFE notice and be required to register with the local SAFE branch as required under the SAFE notice. If so required, and if such beneficial owners fail to timely register their SAFE registrations pursuant to the SAFE notice, or if future shareholders and/or beneficial owners of our company who are PRC residents fail to comply with the registration procedures set forth in the SAFE notice, this may subject such shareholders, beneficial owners and/or our PRC subsidiaries to fines and legal sanctions and even criminal liabilities under the PRC Foreign Exchange Administrative Regulations promulgated January 29, 1996, as amended, and may also limit our ability to contribute additional capitals, limit our PRC subsidiaries’ ability to distribute dividends to our company, or otherwise adversely affect our business. Under the New Enterprise Income Tax Law, we may be classified as a “resident enterprise” of China. Such classification will likely result in unfavorable tax consequences to us and our non-PRC stockholders. On March 16, 2007, the National People’s Congress of China passed the EIT Law and on November 28, 2007, the State Council of China passed its implementing rules, both of which took effect on January 1, 2008. Under the EIT Law, an enterprise established outside of China with “de facto management bodies” within China is considered a “resident enterprise,” meaning that it can be treated in a manner similar to a Chinese enterprise for enterprise income tax purposes. The implementing rules of the EIT Law define de facto management as “substantial and overall management and control over the production and operations, personnel, accounting, and properties” of the enterprise. 25 Table of Contents On April 22, 2009, the State Administration of Taxation issued the Notice Concerning Relevant Issues Regarding Cognizance of Chinese Investment Controlled Enterprises Incorporated Offshore as Resident Enterprises pursuant to Criteria of de facto Management Bodies, or the Notice, further interpreting the application of the EIT Law and its implementation against non-Chinese enterprise or group controlled offshore entities. Pursuant to the Notice, an enterprise incorporated in an offshore jurisdiction and controlled by a Chinese enterprise or group will be classified as a “domestically incorporated resident enterprise” if (i) its senior management in charge of daily operations reside or perform their duties mainly in China; (ii) its financial or personnel decisions are made or approved by bodies or persons in China; (iii) its substantial assets and properties, accounting books, corporate chops, board and shareholder minutes are kept in China; and (iv) at least half of its directors with voting rights or senior management often resident in China. A resident enterprise would be subject to an enterprise income tax rate of 25% on its worldwide income and its non-PRC stockholders would be subject to a withholding tax at a rate of 10% when dividends are paid to such non-PRC stockholders. However, it remains unclear as to whether the Notice is applicable to an offshore enterprise incorporated by a Chinese natural person. Nor are detailed measures on enforcement of PRC tax against non-domestically incorporated resident enterprises are available. Therefore, it is unclear how tax authorities will determine tax residency based on the facts of each case. We may be deemed to be a resident enterprise by Chinese tax authorities. If the PRC tax authorities determine that we are a “resident enterprise” for PRC enterprise income tax purposes, a number of unfavorable PRC tax consequences could follow. First, we may be subject to the enterprise income tax at a rate of 25% on our worldwide taxable income as well as PRC enterprise income tax reporting obligations. In our case, this would mean that income such as interest on financing proceeds and non-China source income would be subject to PRC enterprise income tax at a rate of 25%. Second, although under the EIT Law and its implementing rules dividends paid to us from our PRC subsidiary would qualify as “tax-exempt income,” we cannot guarantee that such dividends will not be subject to a 10% withholding tax, as the PRC foreign exchange control authorities, which enforce the withholding tax, have not yet issued guidance with respect to the processing of outbound remittances to entities that are treated as resident enterprises for PRC enterprise income tax purposes. Finally, it is possible that future guidance issued with respect to the new “resident enterprise” classification could result in a situation in which a 10% withholding tax is imposed on dividends we pay to our non-PRC stockholders and with respect to gains derived by our non-PRC stockholders from transferring our shares. We are actively monitoring the possibility of “resident enterprise” treatment for the 2010 tax year and are evaluating appropriate organizational changes to avoid this treatment, to the extent possible. If we were treated as a “resident enterprise” by PRC tax authorities, we would be subject to taxation in both the U.S. and China, and our PRC tax may not be creditable against our U.S. tax. We face uncertainty from China’s Circular on Strengthening the Administration of Enterprise Income Tax on Non-Resident Enterprises' Share Transfer, or Circular 698, that was released in December 2009 with retroactive effect from January 1, 2008. The Chinese State Administration of Taxation released a circular on December 15, 2009 that addresses the transfer of shares by nonresident companies, generally referred to as Circular 698. Circular 698, which is effective retroactively to January 1, 2008, may have a significant impact on many companies that use offshore holding companies to invest in China. Circular 698, which provides parties with a short period of time to comply with its requirements, indirectly taxes foreign companies on gains derived from the indirect sale of a Chinese company. Where a foreign investor indirectly transfers equity interests in a Chinese resident enterprise by selling the shares in an offshore holding company, and the latter is located in a country or jurisdiction where the effective tax burden is less than 12.5% or where the offshore income of his, her, or its residents is not taxable, the foreign investor is required to provide the tax authority in charge of that Chinese resident enterprise with the relevant information within 30 days of the transfers. Moreover, where a foreign investor indirectly transfers equity interests in a Chinese resident enterprise through an abuse of form of organization and there are no reasonable commercial purposes such that the corporate income tax liability is avoided, the PRC tax authority will have the power to re-assess the nature of the equity transfer in accordance with PRC’s “substance-over-form” principle and deny the existence of the offshore holding company that is used for tax planning purposes. There is uncertainty as to the application of Circular 698. For example, while the term "indirectly transfer" is not defined, it is understood that the relevant PRC tax authorities have jurisdiction regarding requests for information over a wide range of foreign entities having no direct contact with China. It is also unclear, in the event that an offshore holding company is treated as a domestically incorporated resident enterprise, whether Circular 698 would still be applicable to transfer of shares in such offshore holding company. Moreover, the relevant authority has not yet promulgated any formal provisions or formally declared or stated how to calculate the effective tax in the country or jurisdiction and to what extent and the process of the disclosure to the tax authority in charge of that Chinese resident enterprise. In addition, there are not any formal declarations with regard to how to decide “abuse of form of organization” and “reasonable commercial purpose,” which can be utilized by us to balance if our Company complies with the Circular 698. If Circular 698 is determined to be applicable to us based on the facts and circumstances around such share transfers, we may become at risk of being taxed under Circular 698 and we may be required to expend valuable resources to comply with Circular 698 or to establish that we should not be taxed under Circular 698, which could have a material adverse effect on our financial condition and results of operations. Because our funds are held in banks in the PRC that do not provide insurance, the failure of any bank in which we deposit our funds could affect our ability to continue in business. Banks and other financial institutions in the PRC do not provide insurance for funds held on deposit. A significant portion of our assets are in the form of cash deposited with banks in the PRC, and in the event of a bank failure, we may not have access to our funds on deposit. Depending upon the amount of money we maintain in a bank that fails, our inability to have access to our cash could impair our operations, and, if we are not able to access funds to pay our suppliers, employees and other creditors, we may be unable to continue in business. 26 Table of Contents RISKS RELATED TO THE MARKET FOR OUR STOCK The market price for shares of our common stock could be volatile and could decline. The market price for the shares of our common stock may fluctuate in response to a number of factors, many of which are beyond our control. In some cases, these fluctuations may be unrelated to our operating performance. Many companies with Chinese operations have experienced dramatic volatility in the market prices of their common stock. We believe that a number of factors, both within and outside of our control, could cause the price of our common stock to fluctuate, perhaps substantially. Factors such as the following could have a significant adverse impact on the market price of our common stock: · our ability to obtain additional financing and, if available, the terms and conditions of the financing; · our financial position and results of operations; · period-to-period fluctuations in our operating results; · changes in estimates of our performance by any securities analysts; · substantial sales of our common stock pursuant to Rule 144 or otherwise; · new regulatory requirements and changes in the existing regulatory environment; · the issuance of new equity securities in a future offering; · changes in interest rates; and · general economic, monetary and other national conditions, particularly in the U.S. and China. Securities class action litigation is often instituted against companies following periods of volatility in their stock price. This type of litigation could result in substantial costs to us and divert our management’s attention and resources. Moreover, securities markets may from time to time experience significant price and volume fluctuations for reasons unrelated to operating performance of particular companies. For example, in July 2008, the securities markets in the United States, China and other jurisdictions experienced the largest decline in share prices since September 2001. These market fluctuations may adversely affect the price of our common stock and other interests in our company at a time when you want to sell your interest in us. We may be required to raise additional financing by issuing new securities with terms or rights superior to those of our shares of common stock, which could adversely affect the market price of our shares of common stock. We may require additional financing to fund future operations, develop and exploit existing and new products and to expand into new markets. We may not be able to obtain financing on favorable terms, if at all. If we raise additional funds by issuing equity securities, the percentage ownership of our current shareholders will be reduced, and the holders of the new equity securities may have rights superior to those of the holders of shares of common stock, which could adversely affect the market price and the voting power of shares of our common stock. If we raise additional funds by issuing debt securities, the holders of these debt securities would similarly have some rights senior to those of the holders of shares of common stock, and the terms of these debt securities could impose restrictions on operations and create a significant interest expense for us. We do not intend to pay dividends for the foreseeable future. For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and we do not anticipate paying any cash dividends on our common stock. Accordingly, investors must be prepared to rely on sales of their common stock after price appreciation to earn an investment return, which may never occur. Investors seeking cash dividends should not purchase our common stock. Any determination to pay dividends in the future will be made at the discretion of our Board of Directors and will depend on our results of operations, financial condition, contractual restrictions, restrictions imposed by applicable law and other factors our board deems relevant. 27 Table of Contents RISKS RELATED TO OWNERSHIP OF OUR COMMON STOCK The PRC government may determine that the Entrusted Management Agreement, Exclusive Option Agreement, and Covenant Letter (collectively, the “Entrusted Agreements”) are not in compliance with applicable PRC laws, rules and regulations, thereby rendering the Entrusted Agreements unenforceable and resulting in the deconsolidation of our VIE structure. We manage and operate Handan Hongri Metallurgy Co., Ltd. (“Hongri”), our operating entity, through Nuosen (Handan) Trading Co. Ltd. (“Nuosen”) pursuant to the rights its holds under the Entrusted Agreements. By virtue of the Entrusted Agreements, Hongri is a variable interest entity (“VIE”).Almost all economic benefits and risks arising from Hongri’s operations are transferred to Nuosen under the Entrusted Agreements. Details of the Entrusted Agreements are set out in “The Company – Corporate History”. There are risks involved with the operation of our business in reliance on the Entrusted Agreements, including the risk that the Entrusted Agreements may be determined by PRC regulators or courts to be unenforceable, thereby resulting in the de-consolidation of our VIE structure. If the Entrusted Agreements were for any reason determined to be in breach of any existing or future PRC laws or regulations, the relevant regulatory authorities would have broad discretion in dealing with such breach, including: · imposing economic penalties; · discontinuing or restricting the operations of Nuosen or Hongri; · imposing conditions or requirements with respect to the Entrusted Agreements with which Nuosen or Hongri may not be able to comply; · requiring the Company to restructure the relevant ownership structure or operations; · taking other regulatory or enforcement actions that could adversely affect ourbusiness; and · revoking the business licenses and/or the licenses or certificates of Hongri, and/or voiding the Entrusted Agreements. Any of these actions could adversely affect our ability to manage, operate and gain the financial benefits of Hongri, which would have a material adverse impact on our business, financial condition and results of operations. Our ability to manage and operate Hongri under the Entrusted Agreements may not be as effective as direct ownership, which may result in the potential non-performance by Hongri under the Entrusted Agreements. We conduct our business in the PRC and generate virtually all of our revenues through the Entrusted Agreements. We depend on Hongri to hold and maintain contracts with our customers. Our plans for future growth are based substantially on growing the operations of Hongri. However, the Entrusted Agreements may not be as effective in providing us with control over Hongri as direct ownership. Neither CIS nor Nuosen has any ownership interest in Hongri, nor do we have business assets or revenue streams other than through our Entrusted Agreements with Hongri.Although we believe that the Entrusted Agreements are valid, binding and enforceable under current Chinese laws and regulations, these contractual arrangements may not be as effective in providing us with control over Hongri as direct ownership of Hongri would be.In addition, Hongri may breach the contractual arrangements.For example, Hongri may decide not to perform under the Entrusted Agreements by not making contractual payments to Nuosen, and consequently to CIS, in accordance with the existing contractual arrangements.In the event of any such breach, we may have to (i) incur substantial costs and resources to enforce such arrangements, and (ii) rely on legal remedies under PRC law, which we cannot be sure would be always effective in light of uncertainties in the Chinese legal system. Therefore, if we are unable to effectively control Hongri, it may have an adverse effect on our ability to achieve our business objectives and grow our revenues. 28 Table of Contents As the Entrusted Agreements are governed by PRC law, we would be required to rely on PRC law to enforce our rights and remedies under them; PRC law may not provide us with the same rights and remedies as are available in contractual disputes governed by the law of other jurisdictions. The Entrusted Agreements are governed by the PRC law and provide for the resolution of disputes through arbitral proceedings pursuant to PRC law. If Hongri or its shareholders fail to perform the obligations under the Entrusted Agreements, we would be required to resort to legal remedies available under PRC law, including seeking specific performance or injunctive relief, or claiming damages. We cannot ensure that such remedies would provide us with effective means of causing Hongri to meet its obligations, or recovering any losses or damages as a result of non-performance. Further, the legal environment in China is not as developed as in other jurisdictions. Uncertainties in the application of various laws, rules, regulations or policies in the PRC legal system could limit our ability to enforce the Entrusted Agreements and protect our interests. Two of our stockholders control us through their position and stock ownership and their interest may differ from other stockholders. On August 1, 2010, we issued 44,083,529 restricted shares of our common stock, par value $0.0001, to Karen Prudente,nominee and trustee for Hebei Wu’an Yuanbaoshan Industry Group Co., Ltd. (“YBS Group”), for YBS Group entering into a Entrusted Management Agreement, Exclusive Option Agreement, and a Covenant Letter (collectively, the “Entrusted Agreements”). As such, Ms. Prudente has the right to vote on each of the shareholders of YBS Group’s behalf all of their voting rights with respect to their shares of the Company. In addition, we issued 17,493,463 restricted shares of our common stock to Fakei Investment (Hongkong) Limited (“Fakei”) for Fakei entering into the Entrusted Agreements. These shares were issued in reliance upon the exemptions set forth in Section 4(2) of the Securities Act of 1933, as amended, on the basis that they were issued under circumstances not involving a public offering. Upon exercise of the call option agreement entered into on August 1, 2010, by and between Karen Prudente and the YBS Group, Karen Prudente will transfer all restricted shares of our common stock that she received to the shareholders of YBS Group subject to the terms and conditions thereunder and entrust the shareholders of YBS Group with her voting rights in the Company. Accordingly, YBS Group beneficially owns 60% of our common stock through their holdings of Karen Prudente’s shares. Fakei beneficially owns 24% of our common stock. Prior to the exercise of the call option, Karen Prudente and Fakei will be able to influence the outcome of stockholder votes. Upon the occurrence of an exercise of the call option, both YBS Group and Fakei will be able to influence the outcome of stockholder votes on various matters, including the election of directors and extraordinary corporate transactions such as business combinations. Their interests may differ from that of other stockholders. We are not likely to pay cash dividends in the foreseeable future. We intend to retain any future earnings for use in the operation and expansion of Hongri Metallurgy's business. We do not expect to pay any cash dividends in the foreseeable future but will review this policy as circumstances dictate. Should we decide in the future to do so, as a holding company, our ability to pay dividends and meet other obligations depends upon the receipt of dividends or other payments from our operating subsidiaries. In addition, our operating subsidiaries, from time to time, may be subject to restrictions on their ability to make distributions to us, including restrictions on the conversion of local currency into U.S. dollars or other hard currency and other regulatory restrictions. There is currently no trading market for our common stock. Our common stock is not quoted on any exchange or inter-dealer quotation system. There is no trading market for our common stock and our common stock may never be included for trading on any stock exchange or through any quotation system (including, without limitation, the NASDAQ Stock Market and the FINRA over-the-counter Bulletin Board). You may not be able to sell your shares due to the absence of a trading market. Our common stock may be also subject to the "penny stock" rules to the extent that its price is below $5.00, which rules require delivery of a schedule explaining the penny stock market and the associated risks before any sale. These requirements may further limit your ability to sell your shares. Our common stock is illiquid and subject to price volatility unrelated to our operations. If a market for our common stock does develop, its market price could fluctuate substantially due to a variety of factors, including market perception of our ability to achieve our planned growth, quarterly operating results of other companies in the same industry, trading volume in our common stock, changes in general conditions in the economy and the financial markets or other developments affecting us or our competitors. In addition, the stock market itself is subject to extreme price and volume fluctuations. This volatility has had a significant effect on the market price of securities issued by many companies for reasons unrelated to their operating performance and could have the same effect on our common stock. 29 Table of Contents We are authorized to issue "blank check" preferred stock, which, if issued without stockholders approval, may adversely affect the rights of holders of our common stock. We are authorized to issue 20,000,000 shares of preferred stock, of which 10,000,000 shares have been designated as Series A Preferred Stock. As of March 26, 2012 there are no shares of Series A Preferred Stock issued and outstanding. The Board of Directors is authorized under our Articles of Amendment to provide for the issuance of additional shares of preferred stock by resolution, and to fix the designation, powers, preferences and rights of the shares of each such series and the qualifications, limitations or restrictions thereof without any further vote or action by the stockholders. Any shares of preferred stock so issued are likely to have priority over the common stock with respect to dividend or liquidation rights. In the event of issuance, the preferred stock could be utilized, under certain circumstances, as a method of discouraging, delaying or preventing a change in control, which could have the effect of discouraging bids for our company and thereby prevent stockholders from receiving the maximum value for their shares. We have no present intention to issue any shares of its preferred stock in order to discourage or delay a change of control. However, there can be no assurance that preferred stock will not be issued at some time in the future. Our shares may become subject to the U.S. “Penny Stock” Rulesandinvestors who purchase our shares may have difficulty re-selling their shares as the liquidity of the market for our shares may be adversely affected by the impact of the “Penny Stock” Rules. Our stock may become subject to U.S. "Penny Stock" rules, which may make the stock more difficult to trade on the open market. Our common shares are expected to trade on the OTCBB. A "penny stock" is generally defined by regulations of the U.S. Securities and Exchange Commission ("SEC") as an equity security with a market price of less than US$5.00 per share. However, an equity security with a market price under US$5.00 will not be considered a penny stock if it fits within any of the following exceptions: (i) the equity security is listed on a national securities exchange; (ii) the issuer of the equity security has been in continuous operation for less than three years, and either has (a) net tangible assets of at least US$5,000,000, or (b) average annual revenue of at least US$6,000,000; or (iii) the issuer of the equity security has been in continuous operation for more than three years, and has net tangible assets of at least US$2,000,000. If an investor buys or sells a penny stock, SEC regulations require that the investor receive, prior to the transaction, a disclosure explaining the penny stock market and associated risks. Furthermore, trading in our common stock is currently subject to Rule 15g-9 of the Exchange Act, which relates to non-NASDAQ and non-exchange listed securities. Under this rule, broker/dealers who recommend our securities to persons other than established customers and accredited investors must make a special written suitability determination for the purchaser and receive the purchaser's written agreement to a transaction prior to sale. Securities are exempt from this rule if their market price is at least $5.00 per share. The anticipated low price of our common stock has a negative effect on the amount and percentage of transaction costs paid by individual shareholders. The low price of our common stock also limits our ability to raise additional capital by issuing additional shares. There are several reasons for these effects. First, the internal policies of certain institutional investors prohibit the purchase of low-priced stocks. Second, many brokerage houses do not permit low-priced stocks to be used as collateral for margin accounts or to be purchased on margin. Third, some brokerage house policies and practices tend to discourage individual brokers from dealing in low-priced stocks. Finally, broker's commissions on low-priced stocks usually represent a higher percentage of the stock price than commissions on higher priced stocks. As a result, our shareholders may pay transaction costs that are a higher percentage of their total share value than if our share price were substantially higher. The issuance of shares through our stock compensation plans may dilute the value of existing stockholders and may affect the market price of our stock. Although we do not have an option or other equity-based incentive plan at present, in the future we may use stock options, stock grants and other equity-based incentives, to provide motivation and compensation to our officers, employees and key independent consultants. The award of any such incentives will result in an immediate and potentially substantial dilution to our existing stockholders and could result in a decline in the value of our stock price. The exercise of these options and the sale of the underlying shares of common stock and the sale of stock issued pursuant to stock grants may have an adverse effect upon the price of our stock. Standards for compliance with Section 404 of the Sarbanes-Oxley Act of 2002, as amended, are uncertain, and if we fail to comply in a timely manner, our business could be harmed and our stock price could decline. Recently, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, which became effective on July 21, 2010, has amended Section 404 of the Sarbanes-Oxley Act of 2002 (the “Act”). The rules adopted by the SEC pursuant to the Act require an annual assessment of our internal control over financial reporting. The SEC extended the compliance dates for non-accelerated filers, as defined by the SEC. Accordingly, we believed that the annual assessment of our internal controls requirement was first applied to our annual report for the year ended December 31, 2011. The standards that must be met for management to assess the internal control over financial reporting as effective are new and complex, and require significant documentation, testing and possible remediation to meet the detailed standards. We may encounter problems or delays in completing activities necessary to make an assessment of our internal control over financial reporting. Pursuant to the amended Act, as neither a “large accelerated filer” nor an “accelerated filer”, we are exempt from the requirements of Section 404(b) of the Act to obtain an auditor’s report on management’s assessment of the effectiveness of the Company’s internal control over financial reporting. 30 Table of Contents A large number of shares will be eligible for future sale and may depress our stock price. We may be required, under terms of future financing arrangements, to offer a large number of common shares to the public, or to register for sale by future private investors a large number of shares sold in private sales to them. Sales of substantial amounts of common stock, or a perception that such sales could occur, could adversely affect the market price of our common stock and could impair our ability to raise capital through the sale of our equity securities, either of which would decrease the value of any earlier investment in our common stock. Item 1B. Unresolved Staff Comments None. Item 2. Properties DESCRIPTION OF PROPERTY All land in the PRC is owned by the government and cannot be sold to any individual or entity. Instead, the government grants landholders a "land use right" after a purchase price for such "land use right" is paid to the government. The "land use right" allows the holder the right to use the land for a specified long-term period of time and enjoys all the incidents of ownership of the land. The following are the details regardingHongri Metallurgy’s land use rights with regard to the land thatit uses inits business. The Company leases 956 mu (approximately 157.5 acres) of land as its manufacturing site from YBS Group, a related party. The rent for the first three years was waived per lease agreement. The annual lease payment is RMB 1,434,450 (approximately $227,934) commencing on 2011. The average lease payment is RMB 1,291,005 (approximately $205,141, assuming an exchange rate of 6.29) per annum. The lease is set to expire on December 31, 2037. The present value of the total lease payments at inception was RMB 12,703,147 (approximately $1,939,898, assuming an exchange rate of 6.29), which was calculated with a discount rate of 7.83%, a PRC long term borrowing rate in December 2007. Item 3. Legal Proceedings We are not a party to any pending legal proceeding, nor is our property the subject of a pending legal proceeding, that is not in the ordinary course of business or otherwise material to the financial condition of our business. None of our directors, officers or affiliates is involved in a proceeding adverse to our business or has a material interest adverse to our business. Item 4. Mine Safety disclosures Not Applicable. 31 Table of Contents PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market for Common Equity and Related Stockholder Matters We do not have stock trading symbol yet andnot quoted on any security market. Holders As of March 22, 2012, there were 73,542,058 shares of our common stock issued and outstanding, and there were approximately 87 holders of record of our common stock. Dividends We have not declared or paid any cash dividends on our common stock during either of our last two fiscal years or during our last two fiscal quarters. The payment of dividends, if any, is at the discretion of the Board of Directors and is contingent on the Company's revenues and earnings, capital requirements, financial conditions. We currently intend to retain all earnings, if any, for use in business operations. Accordingly, we do not anticipate declaring any dividends in the near future. The PRC's national currency, the Yuan, is not a freely convertible currency. For an explanation of how this may restrict our ability to declare dividends on our common stock, please refer to the risk factors in the section entitled “Risk Factors – Risks Related to Doing Business in China.” Securities Authorized for Issuance under Equity Compensation Plans As of December 31, 2011, we do not have any securities authorized for issuance under any equity compensation plans and we do not have any equity compensation plans. Penny Stock Regulations Our common stock may be subject to regulations prescribed by the SEC relating to "penny stocks." The SEC has adopted regulations that generally define a penny stock to be any equity security that has a market price (as defined in such regulations) of less than $5 per share, subject to certain exceptions. These regulations impose additional sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 and individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 (individually) or $300,000 (jointly with their spouse). For transactions covered by these rules,other than exempt transactions, involving a penny stock, the rules require the delivery, prior to the transaction, of a risk disclosure document mandated by the SEC relating to the penny stock market, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of Securities' laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type, size and format, as the Securities and Exchange Commission shall require by rule or regulation.The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with: (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a suitably written statement. 32 Table of Contents The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and, if the broker-dealer is the sole market-maker, the broker-dealer must disclose this fact and the broker dealer's presumed control over the market. Finally, monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Legal remedies, which may be available to the investor, are as follows: ● If penny stocks are sold in violation of the investor's rights listed above, or other federal or state securities laws, the investor may be able to cancel his purchase and get his money back. ● If the stocks are sold in a fraudulent manner, the investor may be able to sue the persons and firms that caused the fraud for damages. ● If the investor has signed an arbitration agreement, however, s/he may have to pursue a claim through arbitration. If the person purchasing the securities is someone other than an accredited investor or an established customer of the broker-dealer, the broker-dealer must also approve the potential customer's account by obtaining information concerning the customer's financial situation, investment experience and investment objectives. The broker-dealer must also make a determination whether the transaction is suitable for the customer and whether the customer has sufficient knowledge and experience in financial matters to be reasonably expected to be capable of evaluating the risk of transactions in such securities. Accordingly, the SEC's rules may limit the number of potential purchasers of the shares of our common stock and stockholders may have difficulty selling their securities. Recent Sales of Unregistered Securities None. Item 6. Selected Financial Data The following selected financial data were derived from the audited consolidated financial statements for the years ended December 31, 2011, 2010, 2009, and 2008. Such financial data should be read in conjunction with the consolidated financial statements and the notes to the consolidated financial statements filed with the Form 10K and with the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” below. Selected Consolidated Income Statements Data Year Ended December 31, Net Revenues $ Gross profit $ Income from operations $ Net income $ Net income per share - basic and diluted $ Weighted average shares outstanding- basic and diluted Selected Consolidated Balance Sheets Data Current assets $ Total assets $ Current liabilities $ Long term liabilities $ 33 Table of Contents Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our financial statements and notes thereto included in this report. On August 1, 2010, CIS, through Northern and its wholly owned foreign enterprise, Nuosen, entered into Entrusted Management Agreement, Exclusive Option Agreement, and Covenants Agreement (collectively, the “Entrusted Agreements”) with Hongri and shareholders of Hongri, YBS Group and Fakei. The effect of the Entrusted Agreements is to cede control of management and economic benefits of Hongri to Nuosen. As a consideration, CIS issued 44,083,529 restricted shares of its common stock, par value $0.0001, to Karen Prudente, a nominee and trustee for YBS Group for entering into the Entrusted Agreements with Nuosen. CIS also issued 17,493,463 restricted shares of its common stock to Fakei in consideration for Fakei entering into the Entrusted Management Agreement with Nuosen. The Entrusted Agreements empower CIS, through Northern and Nuosen, with the ability to control and substantially influence Hongri’s daily operations and financial affairs, appoint its senior executives and approve all matters requiring shareholders’ approval. As a result of these entrusted agreements, which obligate CIS to absorb a majority of expected losses of Hongri andenable CIS to receivea majority of expected residual returns from Hongri and because CIS has the power to direct the activities of Hongri that most significantly impact Hongri’s economic performance, CIS, through its wholly-owned subsidiaries, accounts for Hongri as its Variable Interest Entity (“VIE”) under ASC 810-10-05-8A. Accordingly, CIS consolidates Hongri’s operating results, assets and liabilities. The management of the Company currently intends reinvest all of the income of Hongri for strategic expansion purpose for the foreseeable future. For accounting purposes, the above transactions were accounted for in a manner similar to a reverse merger or recapitalization, since the former equity shareholders of Hongri now effectively own a majority of CIS’ common stock immediately following the transactions. Consequently, the assets and liabilities and historical operations reflected in the consolidated financial statements prior to the transactions are those of Hongri and are recorded at the historical cost of Hongri. The consolidated financial statements after completion of the transactions include the assets and liabilities of CIS, Northern, Nuosen, and Hongri (collectively, CIS or the “Company”), historical operations of Hongri, and operations of CIS, Northern, Nuosen and Hongri from the date of the transaction. The 44,083,529 restricted shares of common stock issued to Karen Prudente and 17,493,463 restricted shares of common stock issued to Fakei were presented as of the beginning of the first period presented in the accompanying consolidated financial statements. CIS through Hongri, its operating company in China, produces and sells steel plates, steel bars and steel billets. The Company currently operates from its headquarters on approximately 1,000 acres in Handan City, Hebei Province, China. Most of the Company’s products are sold domestically in China. The Company completed construction of steel production phase II in 2009, which increased steelmaking capacity to 2.3 million tons in 2009 from 1.3 million tons in 2008. Total production of steelmaking to total capacity utilization rate was approximately 67% for the year ended December 31, 2011 and 47%, 90% and 45% in 2010, 2009 and 2008, respectively. The second plate production line was added in 2009. Steel plate production capacity was increased to 1,400,000 tons per year in 2009 from 600,000 tons per year in 2008. In addition, the construction of a new 600,000 ton steel bar production line was completed in 2009. Total steel rolling capacity, including steel plate and steel bar production is 2 million tons. Total production of steel rolling to total capacity utilization rate was approximately 49% for the year ended December 31, 2011 and 44%, 58% and 83% in 2010, 2009 and 2008, respectively. Due to the nature of our business, the Company has significant exposure to the fluctuation of raw materials and energy prices as part of its normal operations. There are many factors of our business which are impacted by prevailing market conditions, specifically, a change in the raw material and energy pricing environment will influence our inventory levels and purchasing decisions which will, ultimately, impact our realized gross margin. Our management operational decisions are a direct response to the market and, as such, will change as market conditions change. The Company does not buy any commodity products to hedge the fluctuation of market price. Therefore, the fluctuation of commodity price will have a direct impact on our operation through the price change in local steel market. The steel industry has been facing a challenging situation nationally since 2008. In 2008, iron ore prices increased dramatically and cost of revenue increased accordingly. In 2009, the supply of steel products exceeded the demand for steel products and in general, inventories increased consequently. In 2010, the Chinese government announced new targets for consolidation in the steel industry to close out small size steel manufacturers nationally in order to clean up excessive production capacities and to increase efficiency of energy usage and reduce pollution. In 2011, the output of steel production in China increased 8.9%, which might cause the surplus of steel inventory nationwide in 2012. The recovery of steel market is still uncertain and will largely depend on the development of world economy in 2012. 34 Table of Contents The Company subcontracted Hongrong, a related party, to process molten iron prior to February 2010. Beginning from February 2010, the Company terminated the subcontracting relationship with Hongrong and began purchasing processed molten iron from Hongrong at a price equivalent to the local iron market, in accordance with a supply agreement. This change had no material impact on our gross profit margin since the subcontracting fees paid was commensurate with the gross profit of manufacturing molten iron in the local market. The purchase from Hongrong was 98% and 94% of the total purchases in year ended December 31, 2011 and 2010, respectively. For the year ended December 31, 2009, the Company received 14.30% of its total purchases from its related parties and 10.85% from another major vendor. For the year ended December 31, 2011, there were two (2) major customers that accounted for approximately 40% of the Company’s total sales, 21% and 19%, respectively. For the year ended December 31, 2010, two customers accounted for 18% and 10% of sales, respectively. For the year ended December 31, 2009, there were ten (10) major customers that accounted for approximately 59.95% of the Company’s total sales with only one customer totaling 12% of sales. Results of Operations for the Years Ended December 31, 2011 and 2010 Comparison of Revenue for the Years Ended December 31, 2011 and 2010 Products Revenue Quantity (Ton) Revenue Quantity (Ton) Steel plates $ $ Steel bars Steel wires - - Steel billets Byproducts - - Products Total $ $ Total sales for the years ended December 31, 2011 were $823,107,042, an increase of $249,440,358, or 43%, compared to $573,666,684 in 2010. Of the increased revenues, approximately $28.6 million, or 11% of the increase was due to an increase in total selling quantity excluding steel wires; $119.9 million, 48% of the increase was generated from the recently introduced sale of steel wires; $90.5 million, or 37% of the increase was attributable to an increase in sales price; and $10.4 million, or 4% of the increase was from increased sales of byproducts. Revenue from steel plates was $474,946,204 in 2011, an increase of $35,227,106, or 8% compared to $439,719,098 in 2010. The Company sold 768,374 tons of steel plates in 2011, a decrease of 67,421 ton or (8)%, compared to 835,795 tons in 2010. The Company reduced its production of steel plates in the fourth quarter of 2011 due to lack of market demand. The increase in steel plates was mainly attributable to an increase in the unit sales prices. The average sales price of steel plates was approximately $618 per ton during 2011, an increase of $92 per ton, or 17%, from $520 in 2010. The increase of selling prices of our products resulted from an increase of raw material prices. The price of iron ore was rising consistently from mid-2009 and increased the price of steel products. Production of steel bars started in 2010. The Company sold 1,653 and 48,780 tons of steel bars in 2011 and 2010, respectively. The Company temporarily stopped manufacturing steel bars in 2011 due to lack of demand and low market price of steel bars. The Company turned steel bar production line to produce steel wires to adapt to the market demand. During 2011, the Company sold 195,417 metric tons of steel wire, which generated $119,936,402 of revenue. Revenue from steel billets was $209,657,073 in 2011, an increase of $109,088,438, or 108% compared to $100,568,635 in 2010. The increase in revenue from steel billets was attributable to the increase in both sales quantity and sales price. The Company sold 368,544 tons of steel billets in 2011, an increase of 173,330 tons, or 89%, compared to195,214 tons in 2010. Steel billets are semi-finished products that can be used to produce steel plates, steel bars and steel wires with further processing, or they can be sold directly in the market. The Company sold more steel billets in 2011 than in 2010, which was mainly attributable to a relative higher customer demand and a higher profit margin compared to the sales of steel plates and steel bars in 2011. The average sales price of steel billets was approximately $569 per ton during 2011, an increase of $54 per ton, or 10%, from $515 in 2010. The increase in sales price of steel billets also resulted from the rising iron ore prices. 35 Table of Contents Byproducts consist of the reselling of offcuts of steel plates, steel drop, oxygen gas and etc. Byproducts sales were $17,632,782 in 2011, an increase of $10,355,369, or 142%, compared to $7,277,413 in 2010. The Company does not sell its byproduct in its regular daily sales activities. The selling of byproducts depends on the market condition as byproducts may be reused as raw materials in our production. Comparison of Cost of Revenue for the Years Ended December 31, 2011 and 2010 Costs of Revenue Steel plates $ $ Steel bars Steel wires - Steel billets Others - Total Cost of Revenue $ $ Gross Profit Margin Steel plates % % Steel bars % -2.94 % Steel wires % - Steel billets % % Total Gross Profit Margin % % Cost of revenue totaled $761,646,034 for the year ended December 31, 2011, an increase of 225,791,537, or 42% compared to $535,854,497 in 2010. Of the increased cost of revenue, approximately $95.0 million or 42% of the increase was due to the increase in raw material price; $22.6 million, or 10% of the increase was attributable to the increase in production quantity; $107.0 million, or 47% of the increase was due to the increase in new product of steel wires; and $1.2 million, or 1% of the increase was due to the increase of other costs. The Company does not buy any commodity products to hedge the fluctuation of market price. However, the fluctuation of commodity price will have a direct impact on our operation through the price changes in the local steel market. The average cost of revenue of steel plates was approximately $599 per ton 2011, an increase of $101 per ton, or 20%, from $498 in 2010. The average cost of revenue of steel bars was approximately $562 per ton in 2011, an increase of $11, or 2%, from $551 per ton in 2010. The average cost of revenue of steel wires was approximately $548 per ton in 2011. Average cost of revenue of steel billets was $522 per ton in 2011, an increase of $48 per ton, or 10%, from $474 in 2010. The new products – steel wire has higher gross profit rate than the gross profit rate of other our products, which helped improvement of our gross profit margin. The Company actively manages the production volume and type of steel products manufactured to maximize our net profit in response to the fluctuations in market conditions. Comparison of Operating Expenses for the Years Ended December 31, 2011 and 2010 Selling, General and Administrative expenses consist of allowance for bad debts, selling expenses, professional service fees and other general and administrative expenses. Total operating expenses were $2,500,377 in 2011, a decrease of 31,884, or (1)%, compared to $2,532,261 in 2010. Operating expenses – non related parties was $1,695,836 in 2011, a decrease of $267,390, or -14%, compared to $1,963,226 in 2010. The decrease in operating expenses – non related parties were mainly attributable to $762,873 reduction in professional service and consulting fees in connection with the Company’s effort to be a listed in the US security market. The Company incurred $446,122 professional service and consulting fees in 2011, such fees were $1,208,995 in 2010. The Company expects that professional service fees will increase continually as a result of the Company’s effort to be listed in the US security market. The operating expenses – related parties were $804,541 in 2011, an increase of $235,506, or 41%, compared to $569,035 in 2010. The operating expenses – related parties represented service fees charged by YBS Group. YBS Group is the parent company. It provides various services to its subsidiary companies, such as market and industrial information, public relationship, various government agents’ relationship, coordination of recycling of byproducts among the subsidiaries and executive officers’ salaries. YBS Group charges a service fee based on its expenses and services and allocates to its subsidiary companies proportionally. The amount charged to each subsidiary varies each year. Commencing on 2010, YBS Group began changing a fee of 0.1% of annual revenue of Hongri. Management believes that 0.1% of annual revenue is reasonable and the cost would be similar or only marginally higherif the services had provided by the third parties. 36 Table of Contents Comparison of Other Expenses for the Year Ended December 31, 2011 and 2010 Other expenses consist of interest expense, gain or loss on disposal of fixed assets and interest income. Total net other expenses were $5,726,716 in 2011, an increase of $672,407, or 13%, compared to $5,054,309 in 2010. Interest expense for bank borrowings was $1,505,340 and $353,815 in 2011 and 2010, respectively. The increase of interest expense for bank borrowings mainly resulted from the increase in short-term bank loan borrowings. Other interest expense in connection with the related party loans was $4,405,934 and $4,719,552 in 2011 and 2010, respectively Comparison of Income Tax for the Years Ended December 31, 2011 and 2010 The provision for income tax of $7,432,439 and $4,455,177 for 2011 and 2010, respectively and arose from foreign income tax incurred and or paid to the Chinese tax authority. Hongri is subject to a PRC 25% standard enterprise income tax. Hongri applied for foreign investment enterprise exemption, and the application was approved by the local tax authority in 2007. Hongri was entitled to a tax holiday of full (100%) income tax exemption starting from the first profitable year of 2008 through 2009 and then a 50% reduction in income tax for additional three (3) years commencing 2010. The reduced income tax rate is 12.5% for the years ended December 31, 2010, 2011 and 2012. Comparison of Net Income for the Years Ended December 31, 2011 and 2010 Net income totaled $45,801,476 in 2011, an increase of $20,031,036, or 78%, compared to the net income of $25,770,440 in 2010. The increase of net income was attributable primarily to the increase of revenue and decrease in selling, general and administrative expenses offset by the increase of other expenses as discussed above. Results of Operations for the Years Ended December 31, 2010 and 2009 Comparison of Revenue for the Years Ended December 31, 2010 and 2009 Products Revenue Quantity (Ton) Revenue Quantity (Ton) Steel plates $ $ Steel bars - - Steel billets Byproducts - - Products Total $ $ Total sales for the year ended December 31, 2010 were $573,666,684, an increase of $16,911,724, or 3%, compared to $556,754,960 in 2009. Among the increased revenues, approximately $108 million of the increase was due to the increase in sales price; $26 million of the increase was attributable to new products – steel bars; offset by lower selling quantity due to various market conditions of approximately $115 million and a reduction of $2 million from sale of byproducts. During the month of September of 2010, the Company was forced to stop production with all other local steel manufacturers in order to fulfill the quota of “energy-saving and emission-production” by the local government, which management estimated to have impacted volume by approximately 76,000 tons, approximately $39,500,000 in revenue. The Company was not aware of any other negative impact on our operations. “Energy-saving and emission-production” control initiative is conducted by the central or local government. It is beyond the control of our management. Should the government exercise similar initiatives in the future, the Company’s productions, revenues and cost of revenues would be negatively impacted. 37 Table of Contents Revenue from steel plates was $439,719,098 in 2010, an increase of $54,187,708, or 14% compared to $385,531,390 in 2009. The increase in steel plates was primarily attributable to the recovery of sales price. The Company sold 835,795 tons of steel plates in 2010, a decrease of 77,505 or 8%, compared to 913,300 tons in 2009. The average sales price of steel plates was approximately $526 per ton during 2010, an increase of $104 per ton, or 25%, from $422 in 2009. The fluctuation of selling price of our products resulted from the fluctuation of raw material price. The spot price of iron ore was rising consistently from middle of 2009 and placed a pressure on the rising price of 2010. Steel bars were new products in 2010. The Company sold 48,780 tons of steel bars in 2010. The average selling price was $535 per ton. Steel billets are semi-finished products. It can be used to produce steel plates or steel bars by further processing. It can also be sold in the market. Due to the uncertainty of the market condition, the Company did not produce excess steel billets in 2010. Byproducts consist of the reselling of coke, offcuts of steel plates and oxygen gas. Byproducts sales were $7,277,413 in 2010, a decrease of $2,233,432, compared to $9,510,845 in 2009. The Company may not sell its byproduct in its regular daily sales activities. The selling of byproducts will depend on the market condition; some of these byproducts may be reused as raw material in our production. Coke is mainly produced in the process of molten iron production, which is the direct raw material of production of steel plate, bar and billet. The Company outsourced molten iron production with Wu'an Hongrong Iron & Steel Co. Ltd (“Hongrong”), a related party before February 2010. After February 2010, the Company purchased molten iron from Hongrong. Therefore, there were no sales for coke. Comparison of Cost of Revenue for the Years Ended December 31, 2010 and 2009 Costs of Revenue Steel plates $ $ Steel bars - Steel billets Others - Total Cost of Revenue $ $ Gross Profit Margin Steel plates % % Steel bars -2.94 % Steel billets % % Total Gross Profit Margin % % Cost of revenue totaled $535,854,497 for the year ended December 31, 2010, an increase of $41,236,316, or 8% compared to $494,618,181 in 2009.Approximately $115 million increase in the cost of revenue was due to the increase in raw material prices offset by approximately $101 million due to an approximate 17% decrease in tons sold; and a $27 million increase was attributable to the cost of new products of steel bars. The Company did not buy any commodity products to hedge the fluctuation of market price. However, the fluctuation of commodity price will have a direct impact on our operation through the price change in local steel market. The average cost of steel plates was approximately $498 per ton in 2010, an increase of $117 per ton, or 31%, from $381 in 2009. The average cost of steel bars was approximately $551 per ton in 2010. Average cost of steel billets was $474 per ton in 2010, an increase of $119 per ton, or 34%, from $355 in 2009.The increase in the average cost was mainly attributable to the increase in raw material prices. The percentage of increase in cost of revenue was higher than the increase in selling price in 2010, which affected our gross profit rate directly. The Company is to control the volume and type of steel products manufactured to maximize our net profit in the fluctuation market condition. The Company subcontracted with Hongrong, a related party to process molten iron prior to February 2010. Beginning from February 2010, the Company terminated this subcontract relationship with Hongrong and began purchasing processed molten iron from Hongrong at a price equivalent to the local iron market, in accordance with a supply agreement. This change had no material impact on our gross profit margin since the subcontract fees paid was commensurate with the gross profit of manufacturing molten iron in local market. 38 Table of Contents Comparison of Operating Expenses for the Years Ended December 31, 2010 and 2009 Selling, General and Administrative expenses consist of allowance for bad debts, selling expenses, professional fees and other general and administrative expenses. Total operating expenses were $2,532,261 in 2010, an increase of $1,655,681, or 189%, compared to $876,580 in 2009. The increase in operating expenses in 2010 was mainly attributable to increased professional fees, which in connection with the Company’s effort to be a listed in the US security market. The Company incurred $1,208,995 professional fees in 2010, an increase of $1,193,507, compared to $15,488 in 2009. The increase in operating expenses in 2010 was also attributable to the increase in service fees charged by YBS Group. YBS Group is the parent company. It provides various services to the subsidiary companies, such as market and industrial information, public relationship, various government agents’ relationship, coordination of recycling of byproducts among the subsidiaries and so on. YBS group charged a service fee based on its expenses and services and allocated to its subsidiary companies proportionally. The amount charged to each subsidiary company is varied each year. Commencing on 2010, YBS Group charged 0.1% of the current year revenue of Hongri. The management believes that 0.1% of revenue is a reasonable charge. The services fees were $569,035 and $289,500 in 2010 and 2009, respectively. Service fees consisted of management salaries, trainings, consultations, common areas charges and other fees. The Company estimated that service fee would be similar or little higher than current charged fees if the services had provided by the third parties. Comparison of Other Expenses for the Years Ended December 31, 2010 and 2009 Other expenses consist of interest expense, other expense and interest income. Total other expenses were $4,941,615 in 2010, an increase of $1,842,393, or 59%, compared to $3,099,222 in 2009. Among other expenses, interest was $4,960,673 in 2010, an increase of $1,847,451, or 59%, compared to $3,113,322 in 2009. Interest expense included interest on equipment loans, interest on capitalized lease payables, interest on employee loans payable and interest on bank loans payable. The increase of interest expense mainly resulted from the increase in interest on obligations under the capital lease and a new short-term bank loan acquired in 2010 and new equipment loan acquired in November 2009. Comparison of Income Tax for the Years Ended December 31, 2010 and 2009 The provision for income tax of $4,455,177 and $0 for the years ended December 31, 2010 and 2009, respectively, arose from foreign income tax incurred and or paid to the Chinese tax agent. Hongri is subject to a PRC 25% standard enterprise income tax. Hongri applied for foreign investment enterprise exemption, and the application had been approved by the local tax authority in 2007. Hongri was entitled to a tax holiday of full (100%) income tax exemption starting from the first profitable year of 2008 through 2009 and then a 50% reduction in income tax for additional three (3) years commencing 2010. Comparison of Net Income for the Years Ended December 31, 2010 and 2009 Net income totaled $25,770,440 in 2010, a decrease of $32,390,537, or (56)%, compared to the net income of $58,160,977 in 2009. The decrease of net income was attributable primarily to the restriction of production due to “energy-saving and emission-reduction” control initiatives aforementioned and its related impact on sales volume. Increased prices of raw materials also had a negative impact on the Company’s gross profit rate and net income. Liquidity and Capital Resources The cash flow generated from our operations has been and is expected to be sufficient to support our daily operations. However, it is not enough to support our expansion. The Company has relied on related parties at its early stage of development.The Company’s internal sources of liquidity will be loans that may be available to the Company from YBS Group, our parent company and Hongrong. YBS Group and Hongrong had previously made the loans to the Company for acquisition of equipment. On the other hand, the Company may advance cash surplus, if any, to the parent company or other related parties when requested and available. Those cash advances will be used as a credit and offset the liabilities due to the parent company and other related parties. The Company plans to add a new production line to produce a coated steel product, known as Galvalume, which is primarily used in the automotive and home appliance industries. To implement this expansion strategy, it is estimated that we will require at least $80 million. The management believes that our available cash will not be sufficient to fund our expansion requirements and therefore, we will have to finance through the sale of our equity securities or borrow from bank loans when available. 39 Table of Contents Relevant PRC statutory laws and regulations restrict certain payments, such as dividends, loans or advances, from the Companies’ registered capital. Such restricted capital amounted to approximate $15,244,000 as of December 31, 2011. The Company is also required to allocate a portion of its after-tax profits to the statutory reserve. Annual appropriations to the statutory reserve are required to be at least 10% of the enterprise’s after-tax net income determined under Chinese GAAP. When the surplus reserves account balance is equal to or greater than 50% of the Company’s paid-in capital, no further allocation to the surplus reserve account is required. As of December 31, 2011, the Company’s reserved fund totaled $6,530,869. In addition, our ability to use revenue generated in RMB to fund any future business activities outside of China or to make dividend or other payments in U.S. dollars is limited due to the regulations of PRC’s currency exchange. We cannot be certain that the Chinese regulatory authorities will not impose more stringent restrictions on the convertibility of the RMB in the future. The Company currently intends to retain all earnings, if any, for use in its business operations. We have no plan to repurchase our common stock, nor declare any dividends in the near future. The Company will have obligations to pay expenses in US dollars in connection with its status as a public company listed in the US security market, such as audit, legal, contracted CFO and other SEC filing related service fees. These service fees are usually wired to the Company’s US bank account or paid to vendors directly from China as satisfying such obligations, which is allowed under the current PRC regulations. Other than these service fees, the Company has no significant obligations outside the PRC currently. The Company had cash of $1,737,495 and $4,061,412 as of December 31, 2011 and 2010, respectively. Most of the Company’s funds are kept in financial institutions in China, which do not provide insurance for deposits. It is the intent of the management to accelerate repayments of equipment loans, which were due to the related parties, if surplus cash is available. However, if the Company is unable to pay these equipment loans to related parties, the Company would negotiate with related parties to extend the repayment period and/or reduce current repayment amount. If the related parties do not allow the extension of repayment period and reduce the payment of equipment loans, the Company will look for external sources such as debt or equity financings. However, there is no assurance that any such required funds from external sources will be available on attractive terms or that they will not have a significant dilutive effect on the Company’s existing stockholders. If such required funds from outside sources are not available, then the Company will adjust its expansion plan accordingly. The Company’s accounts receivable have been an increasingly significant portion of the Company’s current assets, representing $20,862,269 and $12,109,280, or 15% and 11%, of current assets, as of December 31, 2011 and 2010, respectively. If customers responsible for a significant amount of accounts receivable were to become insolvent or otherwise unable to pay for our products, or to make payments in a timely manner, the Company’s liquidity and results of operations could be materially adversely affected. An economic or industry downturn could materially adversely affect the servicing of these accounts receivable, which could result in longer payment cycles, increased collections costs and defaults in excess of management’s expectations. A significant deterioration in the Company’s ability to collect on accounts receivable could affect our cash flow and working capital position and could also impact the cost or availability of financing available to the Company. The management believes that deterioration in the aging of customer receivables is controllable by requesting cash advances or eliminating customers with bad credit history. Percentage of aged accounts receivable Total Current 31-60 61-90 91-180 181-270 271-365 Over 365 December 31, 2011 % December 31, 2010 % As of December 31, 2011, there was no customer’s receivable over 270 days, compared to two customers’ receivable that totaled $908,667 over 270 days as of December 31, 2010. The Company maintains an allowance for doubtful accounts for estimated losses resulting from the inability of our customers to make required payments. Allowance for doubtful accounts is based on the management’s assessment of the collectability of specific customer accounts, the aging of accounts receivable, the history of bad debts, and the general condition of the industry. If a major customer’s credit worthiness deteriorates, or customers’ actual defaults exceed historical experience, the management’s estimates could change and impact the results of operations. The Company has not experienced any significant amount of bad debt since the inception of our operation. Allowance for doubtful accounts was $521,466 and $426,502 as of December 31, 2011 and 2010, respectively. Net cash (used in) or provided by operating activities was $(3,039,604) and $12,264,637 in 2011 and 2010, respectively. The increase in net cash used in operating activities in 2011 was mainly due to the following facts. A $3,577,381 negative change in accounts receivable ($8,019,652 increase in accounts receivable in 2011, compared to $4,442,271 increase in accounts receivable in 2010) resulted from more December sales in 2011. A $34,959,597 positive change in accounts receivable from related parties ($17,661,321 decrease in accounts receivable – related parties in 2011, compared to $17,298,276 increase in 2010) resulted from subsequent collections in 2011. A $14,850,392 negative change in inventories ($2,257,850 increase in inventories in 2011; $12,592,542 decrease in inventories in 2010) resulted from the Company’s plan to purchase molten iron from Hongrong, a related party, beginning from February 2010 instead of outsourcing the production and consequently reduced related inventories in 2010. A $9,069,519 negative change in advance to suppliers ($1,625,894 decrease in advance to suppliers in 2011; $10,695,413 decrease in advance to suppliers in 2010); a $27,803,041 negative change in advances to related parties ($29,898,852 increase in advance to related parties in 2011 and $2,095,811 increase advance to related parties in 2010); and a $5,910,943 positive change in accounts payable ($27,991,152 decrease in accounts payable in 2011; $33,902,095 decrease in accounts payable in 2010) resulted from change of purchase molten iron from Hongrong explained above. A $1,413,756 positive change in accounts payable to related parties ($4,420,675 decrease in 2011; $5,834,431 decrease in 2010) resulted from less accounts payables to related parties paid off in 2011 than in 2010. A $3,815,336 negative change in accrued expenses ($1,545,150 decrease in 2011; $2,270,186 increase in 2010) resulted from more paid off and less accrued in 2011 than in 2010. A $16,351,231 negative change in advances from customers ($10,155,614 decrease in 2011; $6,195,617 increase in 2010) resulted from less customer deposits in 2011. 40 Table of Contents Net cash used in investing activities was $9,860,311 and $10,469,385, respectively, in 2011 and 2010. Those expenditures were primarily related to the new production lines and equipment. Net cash provided by (used in) financing activities was 10,287,419 and $(462,098) in 2011 and 2010, respectively. On June 28, 2011, Hongri entered into a revolving loan agreement (the “Agreement”) with Raiffeisen Bank International AG Beijing Branch (“Raiffeisen”). The Agreement provides for a revolving credit facility in an aggregate principal amount of RMB 180,000,000 ($28,602,000) which shall be used as working capital. On August 24, 2011, Hongri deposited RMB 15,000,000 ($2,320,500) into Raiffeisen to execute the revolving loan agreement, which was recorded as restricted cash. On August 31, 2011, the Company received the first borrowing RMB 180,000,000 ($28,602,000) which was due by February 27, 2012. From the beginning of February, 2012, the Company started to repay it and paid off all the balance as of February 24, 2012.Subsequent to the repayment, the Company acquired the second borrowing in the total amount of RMB 180,000,000 ($28,602,000) from Raiffeisen Bank and the second borrowing will be due by July 31, 2012. During 2011, the Company repaid RMB57,000,000 ($8,817,900)to Credit Union and acquired same amount $8,817,900 from Credit Union. During 2011, the Company made an additional RMB 7,000,000 ($1,082,900) deposit to a bank as additional collateral to bank notes payable. The Company also received $310,951 from private placement closed on January 28, 2011 (“PP1”) and private placement closed on February 7, 2011 (“PP2”). PP1and PP2 sold total of 2,580,022 units to 45 accredited investors with total proceeds of $3,873,047 and net proceeds of $3,486,192 after commission payment of $386,855. ($3,175,241 received in 2010, 310,951 received in 2011). The Company repaid $17,264,520 short term loan from a related party and acquired $15,237,950 short term loans from two related parties in 2011. The employee loan $722,360 was paid off in 2011. Repayment to equipment loans – related parties was $11,257,129 and $11,025,728, respectively, in 2011 and 2010. The repayment to obligation under capital lease – related parties was $540,646 and $454,415, respectively, in 2011 and 2010. Short-term Borrowings Bank Notes Payable The Company had bank notes payable $3,019,100 and $3,030,400 as of December 31, 2011 and 2010, respectively. These notes are negotiable documents issued by financial institutions on the Company’s behalf to vendors. These notes can either be endorsed by the vendor to other third parties as payment, or prior to becoming due, they can factor these notes to other financial institutions. The bank notes payable do not carry a stated interest rate, but carry a specific due date usually within six months.The Company does not calculate imputed interest with respect to these bank notes payable due to their short-term in nature These notes are collateralized by the Company’s restricted bank deposits. The Company has to maintain 100% of the balance of the bank notes payable in restricted cash to ensure future credit availability. Bank Loan Payable Bank loans at December 31, 2011 and 2010 consisted of the following: To Credit Union Interest at 6.10%, payable March 29, 2012 $ $ - Interest at 13.12%, payableSeptember 19, 2012 - Interest at 11.12%, payable December 12, 2011 - Interest at 10.23%, payable February 28, 2011 - To Raiffeisen Bank International AG Beijing Branch Interest at 7.93%, due by February 27, 2012 - Total Short Term Bank Loans $ $ On June 28, 2011, Hongri entered into a revolving loan agreement (the “Agreement”) with Raiffeisen Bank International AG Beijing Branch (“Raiffeisen”). The Agreement provides for a revolving credit facility in an aggregate principal amount of RMB 180,000,000 (approximately $28,602,000) which shall be used as working capital. The credit facility matures on July 31, 2012 and each borrowing cannot exceed 180 days or days the Bank agreed during the Agreement period. On August 31, 2011, the Company received the first borrowing RMB 180,000,000 ($28,602,000) which was due by February 27, 2012. From the beginning of February, 2012, the Company started to repay it and paid off all the balance as of February 24, 2012. Upon the repayments, the Company acquired the second borrowing in the total amount of RMB 180,000,000 from Raiffeisen Bank and the second borrowing will be due by July 31, 2012. 41 Table of Contents Pursuant to the Agreement, borrowings will bear interest at 130% of the benchmark rates of similar loans published by the People’s Bank of China. Based on the current benchmark interest rate for a six months loan, the first borrowing bears the interest of 7.93% and the second borrowing bears the interest of 8.78%.The interest is calculated on the daily basis and shall be paid on the 20th of the last month of each quarter. The credit is secured substantially by the following: all machineries and equipment of Hongri; inventories ofHongri and Hongrong with a value of not less than RMB 75,000,000 (approximately $11,917,500); a security deposit of RMB 15,000,000 (approximately $2,383,500) into the Raiffeisen bank as a collateral; corporate guaranty from Hebei Wu’an Yuanbaoshan Industry Group Co., Ltd. (“YBS group”), a majority shareholder of Hongri; and personal guaranty from Mr. Beifang Liu, Chairman of Yuanbaoshan and Mr. Shenghong Liu, Chairman and Chief Executive Officer of the Company. The Company intends to renew above-mentioned short-term loans when they are due if the term of loans has no material changes and if bankers agree to renew the loans lend to us. Otherwise, the Company will use its cash from operations or borrow additional funds from third party or related parties to repay these loans. Short Term Loan Payable – Related Party As of December 31, 2010, the net borrowings from a related party, Mr. Binchang Liu, a senior manager of the Company, totaled RMB 24,100,000 ($3,651,632). As of December 31, 2011, all borrowings from Mr. Binchang Liu were paid off. The borrowings from Mr. Liu were payable on demand and bear interest at 7% per annum. For the year ended December 31, 2011 and 2010, the accrued interest expense payable was $338,632 and $86,683, respectively. The accrued interest will be paid in 2012. During 2011, the Company borrowed $1,747,900 (RMB 11,000,000) from a related party, Mr. Maisheng Liu, a senior manager of the Company. The borrowings from Mr. Liu were payable on demand and bear interest at 7% per annum. For the year ended December 31, 2011, the accrued interest expense payable was $2,011. The Company will repay the loan from Mr. Maisheng Liu and accrued interest when we have cash surplus. The weighted average short term loan balance consisting of financial institution loans and Binchang Liu and Maisheng Liu loans, was $18,308,766 and $3,992,282 as of December 31, 2011 and 2010, respectively. The weighted average interest rate for short term loan was 8.11% and 9.00% for 2011 and 2010, respectively. As of December 31, 2011 and December 31, 2010, the Company had no operating leases, pending litigation, or potential overdue charges for bank loans, as the Company normally repaid interest and loan principal based on the contractual terms. Critical Accounting Policies and Estimates In Note 2 to our audited consolidated financial statements for the years ended December 31, 2011 and 2010 included in the Form 10K, the Company discusses those accounting policies that are considered to be significant in determining the results of operations and its financial position. The Company believes that the accounting principles utilized by it conformto accounting principles generally accepted in the United States of America (U.S. GAAP). The Company applies the following critical accounting policies related to revenue recognition in the preparation of its financial statements. Use of Estimates In preparing the consolidated financial statements in conformity with U.S. GAAP, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the consolidated financial statements, as well as the reported amounts of revenues and expenses during the reporting year. Significant estimates, required by management, include bad debt allowance, recoverability of long-lived assets and the valuation of inventories. Actual results could differ from those estimates. Revenue Recognition The recognize revenue from the sales of products. The Company recognizes revenues under FAS Codification Topic 605 (“ASC 605”). Revenue is recognized when all of the following have occurred: (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred or services have been rendered, (iii) the price is fixed or determinable, and (iv) the ability to collect is reasonably assured. These criteria are generally satisfied at the time of delivery for sales when risk of loss and title passes to the customer. Revenue is reported net of all value added taxes. Other income is recognized when it is earned. The Company does not routinely permit customers to return products and historically, customer returns have been immaterial. The Company will replace the original product with a similar product if the customer is not satisfied with the quality of product. 42 Table of Contents Fair Value of Financial Instruments The Company’s financial instruments consist of cash and cash equivalents, restricted cash bank notes receivable, accounts receivable, net, advance to suppliers, value added tax (“VAT”) recoverable, advances to related parties, current portion of equipment loan payables and accrued interest – related parties, employee loan and accrued interest payable, bank notes payable, accounts payable, accrued liabilities, VAT and other tax payables, advances from customers, and accounts payable - related parties. The fair value of these financial instruments approximate their carrying amounts reported in the balance sheets due to their short-term maturity or by comparison to other instruments with similar terms. The Company evaluated the fair value of the equipment loans payable – related parties, net of current portion at the nine months ended September 30, 2011 and December 31, 2010 and determined that the book value of equipment loans payable approximated the fair market value based on information available as of September 30, 2011 and December 31, 2010. Foreign Currency Translation The Company’s financial information is presented in U.S. dollars. The functional currency of the Company is RMB, the currency of the PRC. The Company’s transactions, which are denominated in currencies other than RMB, are translated into RMB at the exchange rate quoted by the People’s Bank of China prevailing at the dates of the transactions. Exchange gains and losses resulting from transactions denominated in a currency other than the RMB are included in statements of operations as foreign currency transaction gain or loss. The financial statements of the Company have been translated into U.S. dollars in accordance with ASC 830, “Foreign Currency Matters”. The financial information is first prepared in RMB and then is translated into U.S. dollars at period-end exchange rates for assets and liabilities and average exchange rates for revenue and expenses. Capital accounts are translated at their historical exchange rates when the capital transactions occurred. The effects of foreign currency translation adjustments are included as a component of accumulated other comprehensive income (loss) in shareholders’ equity. Segment Information ASC 280-10 (formerly, SFAS No. 131), “Disclosure About Segments of and Enterprise and Related Information”, requires entity-wide disclosures about the products and services an entity provides, the material countries in which it holds assets and reports revenues and its major customers. The Company operates in a single segment and will evaluate additional segment disclosure requirements as it expands its operations. Off-Balance Sheet Arrangements The Company has never entered into any off-balance sheet financing arrangements and has never established any special purpose entities. The Company has not guaranteed any debt or commitments of other entities or entered into any options on non-financial assets. Contractual Obligations At December 31, 2011, our significant contractual obligations were as follows: Less than One Year One to Three Years Three to Five Years More Than Five Years Total Equipment Loans $ Capital Leases Interest on Capital Leases Interest on Equipment loans $ 43 Table of Contents Item 7A. Quantitative and Qualitative Disclosures About Market Risk Foreign Exchange Risk While our reporting currency is the US dollar, almost all of our consolidated revenues and consolidated costs and expenses are denominated in RMB. All of our assets are denominated in RMB except for some cash and cash equivalents and accounts receivables. As a result, we are exposed to foreign exchange risk as our revenues and results of operations may be affected by fluctuations in the exchange rate between US dollar and RMB. If the RMB depreciates against the US dollar, the value of our RMB revenues, net income and assets as expressed in our US dollar financial statements will decline.If the RMB appreciates against the US dollar, the value of our RMB revenues, net income and assets as expressed in US dollars will increase. We have not entered into any hedging transactions in an effort to reduce our exposure to foreign exchange risk. Inflation Risk According to the National Bureau of Statistics of China, the change in Consumer Price Index in China was -0.7%, 3.3% and 5.4% in 2009, 2010 and 2011 respectively. In recent years, the PRC has not experienced significant inflation, and thus inflation has not had a material impact on our results of operations. Although we are generally able to pass along minor incremental cost inflation to our customers, a high rate of inflation in the future may have an adverse effect on our ability to maintain current levels of gross margin and selling and distribution, general and administrative expenses as a percentage of net revenues if the selling prices of our products do not increase to cope with these increased costs. Higher Interest Rate Risk The Company may borrow more loans from bank in addition to other source of fund to support its expansion. We are exposed to higher interest rate risk arising from short-term borrowings. The interest rate in China is higher than that of in the US. The interest rate may go higher under the pressure of inflation. Our future interest expense will fluctuate in line with changes of borrowing rates. Item 8. Financial Statements and Supplementary Data INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets as of December 31, 2011 and 2010 F-2 Consolidated Statements of Income and Other Comprehensive Income for the Years Ended December 31, 2011, 2010 and 2009 F-3 Consolidated Statements of Changes in Stockholders’ Equity for the Years Ended December 31, 2011, 2010 and 2009 F-4 Consolidated Statements of Cash Flows for the Years Ended December 31, 2011, 2010 and 2009 F-5 Notes to the Consolidated Financial Statements F-6 44 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of China Industrial Steel, Inc. and subsidiaries We have audited the accompanying consolidated balance sheets of China Industrial Steel, Inc. and subsidiaries (the “Company”) as of December 31, 2011 and 2010, and the related statements of income and other comprehensive income, changes in stockholders’ equity, and cash flows for each of the three years in the period ended December 31, 2011. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2011 and 2010, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. /s/Friedman LLP Marlton, New Jersey March 29, 2012 F-1 Table of Contents CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN US DOLLARS) AS OF DECEMBER 31, ASSETS Current Assets: Cash $ $ Bank notes receivable Accounts receivables, net Accounts receivables - related party - Inventories, net Advances to suppliers VAT tax recoverable Advances to related parties Total Current Assets Machinery and Equipment, Net Machinery and Equipment - acquired from related parties, Net Total Machinery and Equipment, Net Other Assets: Restricted cash Land use rights and buildings under capital leases Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accounts payable - related parties Accrued liabilities Taxes payables Bank loans payable Bank notes payable Equipment loan payable - related parties Current obligations under capital leases - related parties Employee loan payable - Short term loan payable - related party Advances from customers Total Current Liabilities Long Term Liabilities: Equipment loan payables - related parties Obligation under capital leases - related parties Total Long Term Liabilities TOTAL LIABILITIES Commitments and Contingencies Stockholders' Equity: Series A Convertible Preferred Stock, $0.0001 par value, 10,000,000 shares authorized, none issued and outstanding - - Blank Check Preferred Stock, $0.0001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value, 980,000,000 authorized, 73,542,058 and 70,962,036 issued and outstanding at December 31, 2011 and 2010, respectively Paid-in capital Stock to be issued - Statutory reserves Retained earnings Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME (IN US DOLLARS) FOR THE YEARS ENDED DECEMBER 31, 2011, 2 Revenues Sales to customers $ $ $ Sales to related parties Total Revenues Cost of Revenue Cost of Revenue - non-related parties Cost of Revenue - related parties Total Cost of Revenue Gross Profit Selling and General and Administrative Expenses Selling and General and Administrative Expenses - non-related parties Selling and General and Administrative Expenses - related parties Total Selling and General and Administrative Expenses Income From Operations Other Income (Expenses) Interest income Interest expense - bank borrowings ) ) ) Interest expense - related parties ) ) ) Gain on disposal of fixed assets - - Total Other Income (Expenses) Income from operation before income tax Provision for income tax - Net Income $ $ $ Other Comprehensive Income: Foreign currency translation gain Comprehensive Income $ $ $ Net Income Per Share - Basic $ $ $ Weighted Average Shares Outstanding - Basic Net Income Per Share - Diluted $ $ $ Weighted Average Shares Outstanding - Diluted The accompanying notes are an integral part of these consolidated financial statements. F-3 Table of Contents CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (IN US DOLLARS) FOR THE YEARS ENDED DECEMBER 31, 2011,2 Preferred Stock Common Stock Stock to be Additional Paid-In Statutory Retained Accumulated Other Comprehensive Shares Amount Shares Amount Issued Capital Reserves Earnings Income Total Balance as ofDecember 31, 2008 - $
